Exhibit 10.17

 

NOTE AND WARRANT PURCHASE AGREEMENT

 

BY AND AMONG

 

ISI DETENTION CONTRACTING GROUP, INC.,

 

WILLIAM BLAIR MEZZANINE CAPITAL FUND III, L.P.

 

AND

 

THE GUARANTORS FROM TIME TO TIME PARTIES HERETO

 

DATED AS OF OCTOBER 22, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS

1

 

 

 

 

 

 

1.1

 

Definitions

1

 

 

 

 

 

 

1.2

 

Accounting Principles

15

 

 

 

 

 

 

1.3

 

Rules of Construction

15

 

 

 

 

 

2.

AUTHORIZATION AND CLOSING

16

 

 

 

 

 

 

2.1

 

Authorization of the Securities

16

 

 

 

 

 

 

2.2

 

Purchase and Sale of the Securities

16

 

 

 

 

 

 

2.3

 

The Closing

16

 

 

 

 

 

3.

CONDITIONS OF THE PURCHASER’S OBLIGATIONS AT THE CLOSING

16

 

 

 

 

 

 

3.1

 

Representations and Warranties; Covenants; No Event of Default

16

 

 

 

 

 

 

3.2

 

Stockholders’ Agreement

16

 

 

 

 

 

 

3.3

 

Securities Law Compliance

17

 

 

 

 

 

 

3.4

 

Senior Loan Agreement

17

 

 

 

 

 

 

3.5

 

Senior Subordination Agreement

17

 

 

 

 

 

 

3.6

 

Reorganization

17

 

 

 

 

 

 

3.7

 

Bonding Transaction

17

 

 

 

 

 

 

3.8

 

No Material Adverse Change

17

 

 

 

 

 

 

3.9

 

Opinion of the Company’s Counsel; Other Opinions and Documents

17

 

 

 

 

 

 

3.10

 

Closing Documents

18

 

 

 

 

 

 

3.11

 

Proceedings

18

 

 

 

 

 

 

3.12

 

Expenses

19

 

 

 

 

 

 

3.13

 

Due Diligence

19

 

 

 

 

 

 

3.14

 

Investment Fee

19

 

 

 

 

 

 

3.15

 

Compliance with Applicable Laws

19

 

 

 

 

 

 

3.16

 

Waiver

19

 

 

 

 

 

 

3.17

 

Use of Proceeds

19

 

 

 

 

 

4.

COVENANTS

19

 

 

 

 

 

 

4.1

 

Financial Statements and Other Information

19

 

 

 

 

 

 

4.2

 

Inspection of Property

24

 

 

 

 

 

 

4.3

 

Board Meetings

24

 

 

 

 

 

 

4.4

 

Investor Protection; Investment Opportunities

25

 

i

--------------------------------------------------------------------------------


 

 

4.5

 

Restrictive Covenants

26

 

 

 

 

 

 

4.6

 

Affirmative Covenants

31

 

 

 

 

 

 

4.7

 

Financial Covenants

35

 

 

 

 

 

 

4.8

 

Covenants Related to ISI*MCS and Green Wing

35

 

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

36

 

 

 

 

 

 

5.1

 

Organization, Qualifications, Authority and Corporate Power

36

 

 

 

 

 

 

5.2

 

Subsidiaries

36

 

 

 

 

 

 

5.3

 

Authorization of Agreements, Etc

36

 

 

 

 

 

 

5.4

 

Validity

37

 

 

 

 

 

 

5.5

 

Authorized Capital Stock

37

 

 

 

 

 

 

5.6

 

Solvency

38

 

 

 

 

 

 

5.7

 

Assets

38

 

 

 

 

 

 

5.8

 

Tax Matters

38

 

 

 

 

 

 

5.9

 

Contracts and Commitments

39

 

 

 

 

 

 

5.10

 

Litigation, Etc

40

 

 

 

 

 

 

5.11

 

Brokerage

40

 

 

 

 

 

 

5.12

 

Insurance

40

 

 

 

 

 

 

5.13

 

Employees

41

 

 

 

 

 

 

5.14

 

Environmental and Safety Matters

41

 

 

 

 

 

 

5.15

 

Plans

42

 

 

 

 

 

 

5.16

 

Affiliated Transactions

43

 

 

 

 

 

 

5.17

 

Other Agreement Representations

43

 

 

 

 

 

6.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

43

 

 

 

 

 

 

6.1

 

Organization and Good Standing

43

 

 

 

 

 

 

6.2

 

Authorization; Power

43

 

 

 

 

 

 

6.3

 

Validity

44

 

 

 

 

 

 

6.4

 

Accredited Investor

44

 

 

 

 

 

 

6.5

 

Purchase for Own Account; Acknowledgment of Risk

44

 

 

 

 

 

 

6.6

 

No Violation

44

 

 

 

 

 

7.

EVENTS OF DEFAULT

44

 

 

 

 

 

 

7.1

 

Definition

44

 

ii

--------------------------------------------------------------------------------


 

 

7.2

 

Consequences of Events of Default

47

 

 

 

 

 

8.

THE GUARANTIES

48

 

 

 

 

 

 

8.1

 

Guaranty Unconditional

48

 

 

 

 

 

 

8.2

 

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

49

 

 

 

 

 

 

8.3

 

Waivers

49

 

 

 

 

 

 

8.4

 

Limit on Recovery

50

 

 

 

 

 

 

8.5

 

Stay of Acceleration

50

 

 

 

 

 

 

8.6

 

Benefit to Guarantors

50

 

 

 

 

 

 

8.7

 

Guarantor Covenants

50

 

 

 

 

 

9.

MISCELLANEOUS

50

 

 

 

 

 

 

9.1

 

Expenses

50

 

 

 

 

 

 

9.2

 

Remedies

51

 

 

 

 

 

 

9.3

 

Amendments and Waivers

51

 

 

 

 

 

 

9.4

 

Survival of Agreement; Indemnities

52

 

 

 

 

 

 

9.5

 

No Setoffs, Etc

52

 

 

 

 

 

 

9.6

 

Successors and Assigns

52

 

 

 

 

 

 

9.7

 

Severability

52

 

 

 

 

 

 

9.8

 

Counterparts

52

 

 

 

 

 

 

9.9

 

Descriptive Headings

53

 

 

 

 

 

 

9.10

 

Governing Law

53

 

 

 

 

 

 

9.11

 

Notices

53

 

 

 

 

 

 

9.12

 

Consideration for Securities; Treatment of Fees

54

 

 

 

 

 

 

9.13

 

No Strict Construction

54

 

 

 

 

 

 

9.14

 

Complete Agreement

54

 

 

 

 

 

 

9.15

 

Indemnification

54

 

 

 

 

 

 

9.16

 

Payment Set Aside

57

 

 

 

 

 

 

9.17

 

Jurisdiction and Venue

57

 

 

 

 

 

 

9.18

 

WAIVER OF RIGHT TO JURY TRIAL

58

 

 

 

 

 

 

9.19

 

Certain Waivers

58

 

 

 

 

 

 

9.20

 

Transfer Restrictions

58

 

iii

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Exhibit A – Form Note

Exhibit B – Form of Warrant

Exhibit C – Stockholders’ Agreement

 

LIST OF SCHEDULES

 

Affiliated Transactions Schedule

Assets Schedule

Brokerage Schedule

Capitalization Schedule

Contracts Schedule

Construction Contracts Schedule

Employees Schedule

Environmental Schedule

Fees and Expenses Schedule

Indebtedness Schedule 

Insurance Schedule

ISI MCS Schedule

Litigation Schedule

Permitted Encumbrances Schedule

Reorganization Schedule

Restricted Business Schedule

Taxes Schedule

Use of Proceeds Schedule

 

iv

--------------------------------------------------------------------------------


 

NOTE AND WARRANT PURCHASE AGREEMENT

 

THIS NOTE AND WARRANT PURCHASE AGREEMENT is entered into as of October 22, 2004
(this “Agreement”), by and among ISI Detention Contracting Group, Inc., a
Delaware corporation (the “Company”), the Guarantors from time to time parties
hereto for purposes of Section 8 hereof, and William Blair Mezzanine Capital
Fund III, L.P., a Delaware limited partnership (the “Purchaser”).

 

The parties hereto agree as follows:

 

1.                                       Definitions.

 

1.1                                 Definitions.  For purposes of this
Agreement, the following terms have the meanings set forth below:

 

“Accounting Changes” means:  (a) changes in accounting principles required by
GAAP and implemented by the Company or any of its Subsidiaries; (b) changes in
accounting principles recommended by the Company’s certified public accountants
and implemented by the Company; and (c) changes in the carrying value of the
Company’ or any of its Subsidiaries’ assets, liabilities or equity accounts
resulting from (i) the application of purchase accounting principles (A.P.B. 16
and/or 17 and EITF 88-16 and FASB 109) to the Related Transactions.

 

“Affiliate” shall mean any Person (a) that directly or indirectly through one or
more intermediaries controls, is controlled by, or is under common control with,
the Company, (b) that beneficially owns or holds five percent (5%) or more of
the voting control or Capital Stock of the Company, or (c) five percent (5%) or
more of the voting control or Capital Stock of which is beneficially owned or
held by the Company; provided, however, that the term “Affiliate” shall
specifically exclude the Purchaser and any Affiliate of the Purchaser and the
ISI Affiliates.

 

“Board” means the board of directors (or comparable governing body) of a Person.

 

“Business Day” means any day other than a Saturday, Sunday or public holiday
under the laws of the State of Illinois or other day on which banking
institutions are authorized or obligated to close in Chicago, Illinois.

 

“Bonus Plan” means the ISI Detention Contracting Group, Inc. Executive Bonus
Plan approved and effective as of October 22, 2004.

 

“Capital Expenditures” means, with respect to any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including
expenditures for Capital Lease Obligations) by the Company and its Subsidiaries
during such period that are required by GAAP, consistently applied, to be
included in or reflected by the property, plant and equipment or similar fixed
asset accounts (or intangible accounts subject to amortization) on the balance
sheet of the Company and its Subsidiaries.

 

--------------------------------------------------------------------------------


 

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

 

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

 

“Capital Stock” shall mean (a) in the case of a corporation, voting capital
stock; (b) in the case of a partnership, voting partnership interests (whether
general or limited); (c) in the case of a limited liability company, voting
membership or similar interests; or (d) voting equity interests, in the case of
any other Person.

 

“Cash Equivalents” means:  (a) marketable securities (i) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
government, or (ii) issued by any agency of the United States government the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one (1) year after acquisition thereof;
(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after
acquisition thereof and having, at the time of acquisition, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than one (1) year from the date of acquisition and, at the time of acquisition,
having a rating of at least A-1 from S&P or at least P-1 from Moody’s;
(d) certificates of deposit or bankers’ acceptances issued or accepted by any
financial institution or by any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia that
is at least (i) “adequately capitalized” (as defined in the regulations of its
primary Federal banking regulator) and (ii) has Tier 1 capital (as defined in
such regulations) of not less than $250,000,000, in each case maturing within
one (1) year after issuance or acceptance thereof; and (e) shares of any money
market mutual or similar funds that (i) has substantially all of its assets
invested continuously in the types of investments referred to in clauses
(a) through (d) above, (ii) has net assets of not less than $500,000,000, and
(iii) has the highest rating obtainable from either S&P or Moody’s.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §§ 9601 et seq.

 

“Change In Control” means (a) any event whereby the Company ceases to own and
control 100%, directly or indirectly through one or more Subsidiaries, of the
economic and voting rights associated with all of the outstanding Capital Stock
of any of its Subsidiaries; (b) a sale, transfer or other disposition of all or
substantially all of the assets of the Company or any of its Subsidiaries in any
transaction or series of transactions; or (c) any recapitalization,
reorganization, reclassification, merger, consolidation or exchange to which the
Company is a party and as a result of which any other Person or Persons or its
or their Affiliates (other than the owners of the Capital Stock of the Company,
and holders of rights to acquire Capital Stock of the Company, as of the date
hereof) owns a majority of the Capital Stock of the Company possessing

 

2

--------------------------------------------------------------------------------


 

the voting power (under ordinary circumstances) to elect a majority of the
members of the Board of the Company.

 

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental premiums and other amounts (including premiums and other
amounts owed to the PBGC at the time due and payable), levies, assessments,
charges, liens, claims or encumbrances upon or relating to (a) the Collateral
(as defined in the Senior Loan Documents); (b) the Senior Debt; (c) the
employees, payroll, income or gross receipts of the Company; (d) the Company’s
ownership or use of any properties or other assets; or (e) any other aspect of
the Company’s business.

 

“Charter Documents” shall mean Articles of Incorporation, Certificate of
Incorporation, certificate of limited partnership, certificate of limited
liability company, charter or analogous organic instrument filed with the
appropriate Governmental Authority, including all amendments and supplements
thereto.

 

“Closing Date” means October 22, 2004.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any reference to
any particular Code section shall be interpreted to include any revision of or
successor to that section regardless of how numbered or classified.

 

“Common Stock” means the common stock of the Company, $1.00 par value per share.

 

“Compliance Certificate” shall mean the Compliance Certificate or similar report
required to be provided by the Company to the Senior Lender pursuant to the Loan
and Security Agreement.

 

“Consolidated Entity” means, collectively, the Company and its Subsidiaries that
are consolidated for financial reporting purposes.

 

“Consolidated Net Income” means, for any Person, the consolidated net income of
such Person during the measuring period, determined in accordance with GAAP,
excluding the following:  (a) the income (or deficit) of any Person accrued
prior to the date it became a Subsidiary of, or was merged or consolidated into,
such Person; (b) the income (or deficit) of any Person (other than a Subsidiary)
in which such Person has an ownership interest except to the extent any such
income has actually been received by such Person or any of its Subsidiaries in
the form of cash dividends or distributions; (c) the undistributed earnings of
any Subsidiary of such Person to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation or requirement of law
applicable to such Subsidiary; (d) any restoration to income of any contingency
reserve, except to the extent that provision for such reserve was made out of
income accrued during such period; (e) any net gain attributable to the write-up
of any asset; (f) any net gain from the collection of the proceeds of life
insurance policies; (g) any net gain arising from the acquisition of any
securities, or the extinguishment of any Indebtedness, of such Person or any of
its Subsidiaries; (h) in the case of a successor to such Person or any of its
Subsidiaries by consolidation or merger or as a transferee of its assets, any
earnings of such successor prior to

 

3

--------------------------------------------------------------------------------


 

such consolidation, merger or transfer of assets; and (i) any deferred credit
representing the excess of equity in any Subsidiary of such Person at the date
of acquisition of such Subsidiary over the cost to such Person of the investment
in such Subsidiary.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability of that Person:  (a) with respect to Indebtedness guaranteed by any
Person and with respect to any Indebtedness, lease, dividend or other obligation
of another Person if the purpose or intent of the Person incurring such
liability, or the effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto;
(b) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings;
(c) under any foreign exchange contract, currency swap agreement, interest rate
swap agreement or other similar agreement or arrangement designed to alter the
risks of that Person arising from fluctuations in currency values or interest
rates; (d) any agreement, contract or transaction involving commodity options or
future contracts; (e) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(f) pursuant to any agreement to purchase, repurchase or otherwise acquire any
obligation or any property constituting security therefor, to provide funds for
the payment or discharge of such obligation or to maintain the solvency,
financial condition or any balance sheet item or level of income of another. 
The amount of any Contingent Obligation shall be equal to the amount of the
obligation so guaranteed or otherwise supported or, if not a fixed and
determined amount, the maximum amount so guaranteed.

 

“Contractual Obligations” means, as applied to any Person, any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject.

 

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Company, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

 

“Current Interest” shall have the meaning assigned to such term in the Note.

 

“Domestic Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is incorporated or otherwise organized under the laws
of a State of the United States of America.

 

“EBITDA” means, for any period of determination, the Consolidated Net Income of
the Company and its Subsidiaries before deductions for Taxes, Interest Expense,
depreciation, amortization and other mutually agreed upon non-cash items,
calculated prior to (a) any gains or losses on the sale of assets (other than
the sale of Inventory in the ordinary course of business), (b) extraordinary
gains and losses, and (c) non-recurring items approved by the Purchaser.

 

4

--------------------------------------------------------------------------------


 

“Employee Benefit Plans” means, as to any Person, any pension, retirement,
Capital Stock option, Capital Stock purchase, Capital Stock award, Capital Stock
appreciation rights, savings or profit sharing plan, program, arrangement or
agreement (including trust agreements and insurance contracts implementing such
plans, programs, arrangements or agreements), or any deferred compensation,
consulting, bonus incentive compensation, group insurance, severance or
termination pay, welfare or employee benefit plan, program, arrangement or
agreement, relating to employees or former employees of such Person or any of
its Subsidiaries.

 

“Employment Agreements” means those certain Employment Agreements between
Detention Contracting Group, Ltd., a Texas limited partnership and Subsidiary of
the Company, and each of Samuel C. Youngblood, Donald J. Carr, Michael R. Sweet,
Mark S. McDonald and Timothy N. Moxon, each dated as of the date hereof.

 

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation).  Environmental Laws include CERCLA; the
Hazardous Materials Transportation Authorization Act of 1994 (49 U.S.C. §§ 5101
et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§
136 et seq.); the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.); the
Toxic Substance Control Act (15 U.S.C. §§ 2601 et seq.); the Clean Air Act (42
U.S.C. §§ 7401 et seq.); the Federal Water Pollution Control Act (33 U.S.C. §§
1251 et seq.); the Occupational Safety and Health Act (29 U.S.C. §§ 651 et
seq.); and the Safe Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any
and all regulations promulgated thereunder, and all analogous state, local and
foreign counterparts or equivalents and any transfer of ownership notification
or approval statutes.

 

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law relating to Hazardous
Materials, including any arising under or related to any Environmental Laws,
Environmental Permits, or in connection with any Release or threatened Release
or presence of a Hazardous Material whether on, at, in, under, from or about or
in the vicinity of any real or personal property.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

5

--------------------------------------------------------------------------------


 

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by the Company, wherever located and, in any event,
including all of the Company’s machinery and equipment, and all products and
proceeds thereof and insurance proceeds with respect thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, are treated as a single employer within the
meaning of §§ 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means, with respect to the Company or any ERISA Affiliate, (a) any
event described in Section 4043(c) of ERISA with respect to a Title IV Plan;
(b) the withdrawal of the Company or ERISA Affiliate from a Title IV Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of the Company or any ERISA Affiliate from any
Multiemployer Plan; (d) the filing of a notice of intent to terminate a Title IV
Plan or the treatment of a plan amendment as a termination under Section 4041 of
ERISA; (e) the institution of proceedings to terminate a Title IV Plan or
Multiemployer Plan by the PBGC; (f) the failure by the Company or ERISA
Affiliate to make when due required contributions to a Multiemployer Plan or
Title IV Plan unless such failure is cured within 30 days; (g) any other event
or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA; (h) the termination of a
Multiemployer Plan under Section 4041A of ERISA or the reorganization or
insolvency of a Multiemployer Plan under Section 4241 or 4245 of ERISA; or
(i) the loss of a Qualified Plan’s qualification or Tax exempt status; or
(j) the termination of a Plan described in Section 4064 of ERISA.

 

“Fees” means any and all fees payable to the Senior Lender pursuant to the
Senior Loan Documents or to the Purchaser pursuant to this Agreement and the
other Transaction Documents.

 

“Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of the Company and its
Subsidiaries delivered in accordance with Section 4.1.

 

“Fiscal Year” means each annual accounting period of the Company ending on
December 31.

 

“Fixed Charge Coverage Ratio” means the ratio of the Company’s (i) EBITDA minus
non-financed Capital Expenditures to (ii) Fixed Charges.

 

“Fixed Charges” shall mean for any period, without duplication, scheduled
payments of principal during the applicable period with respect to all
Indebtedness of the Company and its Subsidiaries, on a consolidated basis, for
borrowed money, plus scheduled payments of principal during the applicable
period with respect to all Capital Lease Obligations

 

6

--------------------------------------------------------------------------------


 

of the Company and its Subsidiaries, on a consolidated basis, plus actual
payments of cash interest during the applicable period with respect to all
Indebtedness of the Company and its Subsidiaries, on a consolidated basis, for
borrowed money including Capital Lease Obligations, plus payments during the
applicable period in respect of cash income or franchise taxes of the Company
and its Subsidiaries, on a consolidated basis.

 

“Fixtures” means all “fixtures” as such term is defined in the UCC, now owned or
hereafter acquired by the Company.

 

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.

 

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness and that by its terms matures more than one
(1) year from, or is directly or indirectly renewable or extendible at such
Person’s option under a revolving credit or similar agreement obligating the
lender or lenders to extend credit over a period of more than one (1) year from
the date of creation thereof, and specifically including Capital Lease
Obligations, current maturities of long term debt, revolving credit and short
term debt extendible beyond one (1) year at the option of the debtor, and also
including the Senior Debt and the Obligations.

 

“GAAP” means generally accepted accounting principles as promulgated by the
Financial Accounting Standards Board, as in effect from time to time (subject to
the provisions of Section 1.2 hereof).

 

“Governing Documents” shall mean the Charter Documents and Organizational
Documents of a Person.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through Capital Stock
or capital ownership or otherwise, by any of the foregoing.

 

“Green Wing Lease” means that certain First Fully Restated Commercial Lease
Agreement, executed as of October 22, 2004, to be effective February 1, 2004, by
and between the Company and Green Wing Management, Ltd., as amended, restated,
supplemented or otherwise modified from time to time, pursuant to which the
Company leases the premises located at 12903 Delivery Drive and 12918 Delivery
Drive, San Antonio, Texas.  “Green Wing Documents” means the Green Wing Lease
and any and all other documents pursuant to the Green Wing Lease.

 

“Guarantors” means ISI Detention Contracting Group, Ltd., a Texas limited
partnership, ISI Detention Contracting Group, Inc., a Texas corporation, ISI
Detention Contracting Group, Inc., a California corporation, ISI Detention
Contracting Group, Inc., a New Mexico corporation, ISI Detention Systems, Inc.,
a Texas corporation, ISI Detention Systems, Ltd., a Texas limited partnership,
Metroplex Control Systems, Inc., a Texas corporation, ISI Controls, Ltd., a
Texas limited partnership, Metroplex Commercial Fire and Security Alarms,

 

7

--------------------------------------------------------------------------------


 

Inc., a Texas corporation, and MCFSA, Ltd., a Texas limited partnership, each a
Subsidiary of the Company.

 

“Hazardous Material” means all or any of the following:  (a) substances that are
defined or listed in, or otherwise classified pursuant to, any Environmental
Laws or regulations as “hazardous substances,” “hazardous materials,” “hazardous
wastes,” “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, or toxicity; (b) oil, petroleum or
petroleum derived substances, natural gas, natural gas liquids or synthetic gas
and drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources; (c) any flammable substances or explosives or any radioactive
materials; and (d) asbestos in any form or electrical equipment which contains
any oil or dielectric fluid containing polychlorinated biphenyls.

 

“Indebtedness” means, with respect to any Person, without duplication (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred six (6) months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than six (6) months unless
being contested in good faith; (b) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or
not matured; (c) all obligations evidenced by notes, bonds, debentures or
similar instruments; (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property); (e) all Capital Lease Obligations and the present
value of future rental payments under all synthetic leases; (f) all obligations
of such Person under commodity purchase or option agreements or other commodity
price hedging arrangements, in each case whether contingent or matured; (g) all
obligations of such Person under any foreign exchange contract, currency swap
agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured; (h) all Indebtedness referred to above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property or other assets
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness;
and (i) “earnouts” and similar payment obligations.

 

“Intangible Assets” means all intangible assets (determined in conformity with
GAAP) including, without limitation, goodwill, Intellectual Property Rights,
licenses, organizational costs, deferred amounts, covenants not to compete,
unearned income and restricted funds.

 

“Intellectual Property Rights” means all (a) patents, patent applications,
patent disclosures and inventions; (b) trademarks, service marks, trade dress,
trade names, logos and corporate names and registrations and applications for
registration thereof together with all of the goodwill associated therewith;
(c) copyrights (registered or unregistered) and copyrightable works and
registrations and applications for registration thereof; (d) mask works and

 

8

--------------------------------------------------------------------------------


 

registrations and applications for registration thereof; (e) computer software,
data, databases and documentation thereof; (f) trade secrets and other
confidential information (including, without limitation, ideas, formulas,
compositions, inventions (whether patentable or unpatentable and whether or not
reduced to practice), know-how, manufacturing and production processes and
techniques, research and development information, drawings, specifications,
designs, technical data, copyrightable works and customer and supplier lists and
information); (g) other intellectual property rights; and (h) copies and
tangible embodiments thereof (in whatever form or medium).

 

“Interest Expense” means interest expense (whether cash or non-cash) deducted in
the determination of consolidated net income in accordance with GAAP, including
interest expense with respect to any Funded Debt and interest expense that has
been capitalized, less, in each case only to the extent included in the
determination of interest expense the amortization of capitalized fees and
expenses incurred with respect to the Related Transactions, amortization of any
original discount attributable to any Funded Debt or warrants, and interest paid
in kind.

 

“Inventory” means any “inventory,” as such term is defined in the UCC, now owned
or hereafter acquired by the Company, wherever located, including inventory,
merchandise, goods and other personal property that are held by or on behalf of
the Company for sale or lease or are furnished or are to be furnished under a
contract of service, or that constitute raw materials, work in process, finished
goods, returned goods, supplies or materials of any kind, nature or description
used or consumed or to be used or consumed in the Company’s business or in the
processing, production, packaging, promotion, delivery or shipping of the same,
including all supplies and embedded software.

 

“Investment” as applied to any Person means (a) any direct or indirect purchase
or other acquisition by such Person of any notes, obligations, instruments,
Capital Stock, securities, assets or ownership interest (including partnership
interests and joint venture interests) of any other Person or (b) any capital
contribution by such Person to any other Person.

 

“IPO” means a firm commitment underwritten initial public offering and sale of
Common Stock pursuant to an effective registration statement under the
Securities Act.

 

“IRS” means the United States Internal Revenue Service.

 

“ISI Affiliates” means ISI Ltd. and ISI GP.

 

“ISI GP” means ISI*MCS GP, Inc. a Texas corporation and the general partner of
ISI Ltd.

 

“ISI Ltd.” means ISI*MCS, Ltd., a Texas limited partnership.

 

“ISI MCS Documents” means those documents identified on the ISI MCS Schedule
attached hereto.

 

“ISI MCS Transaction” means (a) the formation of each of the ISI Affiliates,
(b) the assignment, transfer, contribution, sale or other disposition by
Samuel C. Youngblood and Donald J. Carr of certain assets of the Company
distributed to them pursuant to the Reorganization Documents and (c) the grant
to the Company by Messrs. Carr and Youngblood

 

9

--------------------------------------------------------------------------------


 

of an option to acquire, in the aggregate, a thirty percent (30%) interest in
ISI Ltd. (the “Starco Warrant”).

 

“Latest Balance Sheet” means the unaudited consolidated balance sheet of the
Company and its Subsidiaries as of September 30, 2004.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest or encumbrance,
easement or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the UCC or comparable
law of any jurisdiction).

 

“Loan and Security Agreement” means that certain Loan and Security Agreement of
even date herewith, by and among the Company, the Senior Lender and the
Guarantors, as the same may be amended, restated or otherwise modified from time
to time in accordance with its terms and consistent with the terms of the Senior
Subordination Agreement.

 

“Majority Holders” means the holders of a majority of the outstanding principal
amount of the Note and the holders of a majority of the Warrant Stock (on an
as-converted basis).

 

“Master Subcontract Agreements” means, collectively, that certain (a) Master
Subcontract, by and between ISI Ltd. and ISI Detention Contracting Group, Inc.,
a Texas corporation, (b) Master Subcontract, by and between ISI Ltd. and MCFSA,
Ltd., a Texas limited partnership, and (c) Master Subcontract, by and between
ISI Ltd. and ISI Controls, Ltd., a Texas limited partnership, each effective as
of September 30, 2004.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Company and its
Subsidiaries considered as a whole; (b) the Company’s ability to pay any of the
Obligations in accordance with the terms of this Agreement, the Note and the
Warrant; or (c) the Purchaser’s rights and remedies under this Agreement and the
other Transaction Documents.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any member of the
Controlled Group may have any liability.

 

“Note” means that certain Senior Subordinated Promissory Note dated October 22,
2004, in the aggregate original principal amount of Fifteen Million Three
Hundred Thousand Dollars ($15,300,000), made payable by the Company in favor of
the Purchaser, in substantially the form as set forth in Exhibit A attached
hereto, with appropriate insertions, as may be amended, restated, substituted,
replaced or otherwise modified from time to time.

 

“Obligations” means all loans, advances, debts, liabilities and obligations, for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or

 

10

--------------------------------------------------------------------------------


 

determinable), including any and all of the obligations of the Company or any of
its Subsidiaries with respect to the repayment or the performance, when due, of
any obligation (monetary or otherwise) of such respective party arising under or
in connection with this Agreement, the Note, the Warrant or any other document
delivered in connection therewith, and all covenants and duties regarding such
amounts, of any kind or nature, present or future, whether or not evidenced by
any note, agreement or other instrument, arising under this Agreement or any of
the other Transaction Documents.  This term includes all principal, interest
(including all interest that accrues after the commencement of any case or
proceeding by or against the Company in bankruptcy, whether or not allowed in
such case or proceeding), Fees, Charges, expenses, attorneys’ fees and any other
sum chargeable to the Company under this Agreement or any of the other
Transaction Documents.

 

“Option Plan” shall mean that certain 2004 Stock Incentive Plan of ISI Detention
Contracting Group, Inc. (a Delaware corporation) dated October 22, 2004.

 

“Organizational Documents” shall mean the by-laws, partnership agreement,
operating agreement or analogous instrument governing the respective operations
of the Company and its Subsidiaries including, without limitation, the
Stockholders’ Agreement, and including all amendments and supplements,
respectively, thereto.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
Multiemployer Plan), and to which the Company or any member of the Controlled
Group may have any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five (5) years, or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.

 

“Permitted Encumbrances” means the following: (a) Liens for Taxes or assessments
or other governmental Charges not yet delinquent or being contested in good
faith through appropriate proceedings; (b) pledges or deposits of money securing
statutory obligations under workmen’s compensation, unemployment insurance,
social security or public liability laws or similar legislation (excluding Liens
under ERISA); (c) pledges or deposits of money securing bids, tenders, contracts
(other than contracts for the payment of money) or leases to which the Company
is a party as lessee made in the ordinary course of business; (d) inchoate and
unperfected workers’, mechanics’ or similar liens arising in the ordinary course
of business, so long as such Liens attach only to Equipment, Fixtures and/or
Real Estate; (e) carriers’, warehousemen’s, suppliers’ or other similar
possessory liens arising in the ordinary course of business, so long as such
Liens attach only to Inventory; (f) deposits securing, or in lieu of, surety,
appeal or customs bonds in proceedings to which the Company is a party; (g) any
attachment or judgment lien not constituting an Event of Default under
Section 7; (h) zoning restrictions, building costs, easements, licenses, or
other restrictions or encumbrances on the use of any Real Estate or other minor
irregularities in title (including leasehold title) thereto, so long as the same
do not materially impair the use, value, or marketability of such Real Estate;
(i) Liens in favor of the Senior Lender; (j) Liens existing on the date hereof
which Liens are set

 

11

--------------------------------------------------------------------------------


 

forth on the Permitted Encumbrances Schedule; and (k) Liens securing
Indebtedness permitted by clause (c) of the definition of Permitted
Indebtedness, provided that the Liens attach only to the assets financed by such
Indebtedness.

 

“Permitted Indebtedness” means:

 

(a)           the Obligations;

 

(b)           the Senior Debt;

 

(c)           Indebtedness not to exceed $600,000 in the aggregate at any time
outstanding secured by purchase money Liens or incurred with respect to Capital
Leases;

 

(d)           Indebtedness identified on the Indebtedness Schedule,

 

(e)           unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

 

(f)            Indebtedness secured by Permitted Encumbrances;

 

(g)           operating lease obligations requiring payments not to exceed
$500,000 in the aggregate for the Company and its Subsidiaries during any Fiscal
Year of the Company; and

 

(h)           intercompany Indebtedness.

 

“Permitted Investments” means Investments by the Company and its Subsidiaries in
Cash Equivalents.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Plan” means, at any time, an “employee benefit plan,” as defined in
Section 3(3) of ERISA, that the Company or any ERISA Affiliate maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by the Company.

 

“Potential Event of Default” means any event or occurrence which, with the
passage of time or the giving of notice or both, would constitute an Event of
Default.

 

“Qualified Plan” means a Pension Plan that is intended to be Tax-qualified under
§401(a) of the Code.

 

“Real Estate” means real property owned, leased, subleased, or used by the
Company or any of its Subsidiaries listed in the Real Estate Schedule.

 

“Related Transactions” means the initial borrowing under the Loan and Security
Agreement on the Closing Date, the issuance of the Note and the Warrant, the
Reorganization,

 

12

--------------------------------------------------------------------------------


 

the ISI MCS Transaction, payment of all Fees, costs and expenses associated with
all of the foregoing and the execution and delivery of all of the Related
Transactions Documents.

 

“Related Transaction Documents” means the Senior Loan Documents, the Transaction
Documents, the Reorganization Documents and all other agreements or instruments
executed in connection with the Related Transactions.

 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

 

“Reorganization” means the recapitalization and reorganization of the Company
pursuant to the Reorganization Documents, and the distribution by the Company to
its stockholders of an aggregate amount not to exceed Seventeen Million Dollars
($17,000,000).

 

“Reorganization Documents” means those documents identified on the
Reorganization Schedule attached hereto

 

“Restricted Payment” means (a) the declaration or payment of any dividend or the
incurrence of any liability to make any other payment or distribution of cash or
other property or assets in respect of Capital Stock; (b) any payment on account
of the purchase, redemption, defeasance, sinking fund or other retirement of the
Company’s Capital Stock or any other payment or distribution made in respect
thereof, either directly or indirectly; (c) any payment or prepayment of
principal of, premium, if any, or interest, fees or other charges on or with
respect to, and any redemption, purchase, retirement, defeasance, sinking fund
or similar payment and any claim for rescission with respect to, any
Indebtedness other than the Permitted Indebtedness; (d) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire Capital Stock of the
Company now or hereafter outstanding; (e) any payment of a claim for the
rescission of the purchase or sale of, or for material damages arising from the
purchase or sale of, any shares of the Company’s Capital Stock or of a claim for
reimbursement, indemnification or contribution arising out of or related to any
such claim for damages or rescission; (f) any payment, loan, contribution, or
other transfer of funds or other property to any stockholder of the Company
other than payment of compensation in the ordinary course of business to
stockholders who are employees of the Company and advances or reimbursement for
reasonable out-of-pocket expenses incurred or to be incurred by such employees
on behalf of the Company (including, without limitation, moving, entertainment
and travel expenses); and (g) any payment of management fees (or other fees of a
similar nature) or out-of-pocket expenses in connection therewith by the Company
to any stockholder of the Company or any Affiliate of the Company or such
stockholder.

 

“Securities” means, collectively, the Note and the Warrant.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal law then in force.

 

13

--------------------------------------------------------------------------------


 

“Securities and Exchange Commission” includes any governmental body or agency
succeeding to the functions thereof.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any similar federal law then in force.

 

“Senior Debt” means all obligations by the Senior Lender under the Senior Loan
Documents, to the extent permitted under the Senior Subordination Agreement.

 

“Senior Lender” means LaSalle Bank National Association, a national banking
association, and its successors and assigns.

 

“Senior Leverage Ratio” means the ratio of the Company’s (i) aggregate
Indebtedness (excluding Indebtedness subordinated to Senior Lender in writing)
to (ii) EBITDA.

 

“Senior Loan Documents” means the Loan and Security Agreement and the related
agreements, documents and instruments among the Senior Lender, the Company and
the Guarantors, as such agreements are in effect at the Closing and as may be
amended, restated, modified or waived from time to time in accordance with the
provisions of the applicable Senior Loan Document in a manner consistent with
the terms of the Senior Subordination Agreement.

 

“Senior Subordination Agreement” means that certain Subordination Agreement
dated the date hereof by and among the Company, the Purchaser and the Senior
Lender, in form and substance acceptable to the Purchaser, as may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Shares” shall mean certificated or uncertificated instruments or denominations
that represent the ownership of the Capital Stock of a Person.

 

“Stockholders’ Agreement” has the meaning set forth in Section 3.2.

 

“Subsidiary” shall mean any Person of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the Board of such Person (irrespective of whether at the time Capital Stock of
any other class of such Person shall have or might have voting power by reason
of the happening of any contingency) is at the time, directly or indirectly,
owned by the Company, or any corporation, partnership, joint venture or limited
liability company of which more than fifty percent (50%) of the outstanding
Capital Stock having voting power to control such Person is at the time,
directly or indirectly, owned by the Company or any partnership of which the
Company is a general partner.  Unless the context otherwise requires, each
reference to a Subsidiary shall be a reference to a Subsidiary of the Company.

 

“Tax” or “Taxes” means federal, state, county, local, foreign or other income,
gross receipts, ad valorem, franchise, profits, sales or use, transfer,
registration, excise, utility, environmental, communications, real or personal
property, capital stock, license, payroll, wage or other withholding,
employment, social security, severance, stamp, occupation, alternative or add-on
minimum, estimated and other taxes of any kind whatsoever (including, without

 

14

--------------------------------------------------------------------------------


 

limitation, deficiencies, penalties, additions to tax, and interest attributable
thereto) whether disputed or not.

 

“Tax Return” means any return, information report or filing with respect to
Taxes, including any schedules attached thereto and including any amendment
thereof.

 

“Transaction Documents” means this Agreement, the Note, the Warrant, the
Stockholders’ Agreement, the Senior Subordination Agreement, the ISI MCS
Documents to which the Company is a party and all other documents, instruments
and agreements executed by or on behalf of the Company and delivered in
connection herewith or at any time hereafter to or for the Purchaser or any
transferee of the Purchaser, all as amended, restated, supplemented or modified
from time to time.

 

“UCC” means the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of Illinois.

 

“Warrant” means that certain Common Stock Purchase Warrant, dated the date
hereof, issued by the Company in favor of the Purchaser to acquire, in the
aggregate, up to thirty percent (30.00%) of the Capital Stock of the Company, on
a fully diluted basis, in substantially the form as set forth in Exhibit B
attached hereto, as amended, modified, supplemented or restated from time to
time.

 

“Warrant Stock” shall have the meaning ascribed to such term in the Warrant.

 

“Wholly-Owned Subsidiary” means, with respect to any Person, a Subsidiary of
which all of the outstanding Capital Stock or other ownership interests are
owned by such Person or another Wholly-Owned Subsidiary of such Person.

 

1.2                                 Accounting Principles.  The classification,
character and amount of all assets, liabilities, capital accounts and reserves
and of all items of income and expense to be determined, and any consolidation
or other accounting computation to be made, and the interpretation of any
definition containing any financial term, pursuant to this Agreement shall be
determined and made in accordance with GAAP consistently applied.

 

1.3                                 Rules of Construction.  The words “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Agreement and not to any particular section, subsection or clause contained in
this Agreement.  The words “including” and “include” and other words of similar
import shall be deemed to be followed by the phrase “without limitation” and
shall not be limited by any enumeration or otherwise.  Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and the plural, and pronouns stated in the masculine,
feminine or neuter gender shall include the masculine, the feminine and the
neuter.

 

15

--------------------------------------------------------------------------------


 

2.                                       Authorization and Closing.

 

2.1                                 Authorization of the Securities. The Company
shall authorize the issuance and sale of the Note and the Warrant.

 

2.2                                 Purchase and Sale of the Securities.

 

(a)                                  At the Closing, the Company shall sell and
issue to the Purchaser and, subject to the terms and conditions set forth
herein, the Purchaser shall purchase from the Company, the Note at an aggregate
purchase price equal to $15,300,000.

 

(b)                                 At the Closing, the Company shall sell and
issue to the Purchaser and, subject to the terms and conditions set forth
herein, the Purchaser shall purchase from the Company, the Warrant at an
aggregate purchase price equal to $210,000.

 

2.3                                 The Closing.  The closing of the purchase
and sale of the Securities (the “Closing”) shall take place at the offices of
Vedder, Price, Kaufman & Kammholz, P.C., at 10:00 a.m. on October 22, 2004 (the
“Closing Date”), or at such other place or on such other date as may be mutually
agreeable to the Company and the Purchaser.  At the Closing, (a) the Company
shall deliver to the Purchaser the Note, payable to the order of the Purchaser,
and (b) the Company shall deliver to the Purchaser the Warrant registered in the
Purchaser’s name; upon payment by the Purchaser, in the aggregate, of Fifteen
Million Three Hundred Thousand Dollars ($15,300,000), by wire transfer of
immediately available funds to account(s) specified in writing by the Company to
the Purchaser at least two (2) Business Days prior to the Closing.

 

3.                                       Conditions of the Purchaser’s
Obligations at the Closing.

 

The obligation of the Purchaser to purchase and pay for the Securities at the
Closing is subject to the fulfillment as of the Closing of the following
conditions to the satisfaction of the Purchaser in its sole discretion:

 

3.1                                 Representations and Warranties; Covenants;
No Event of Default.  The representations and warranties contained in Section 5
hereof shall be true and correct at and as of the Closing as though then made;
the Company shall have performed all of the covenants required to be performed
by it hereunder and under the other documents, agreements and instruments
executed in connection herewith that are to be complied with or performed by the
Company, on or prior to the Closing; and there shall not exist any state of
facts that would constitute an Event of Default or Potential Event of Default
under this Agreement.

 

3.2                                 Stockholders’ Agreement.  The Company, the
Purchaser and certain other Persons shall have entered into a Stockholders’
Agreement, in substantially the form set forth in Exhibit C attached hereto (as
may be amended, restated or

 

16

--------------------------------------------------------------------------------


 

otherwise modified from time to time, the “Stockholders’ Agreement”), and the
Stockholders’ Agreement shall be in full force and effect as of the Closing.

 

3.3                                 Securities Law Compliance.  The Company
shall have made all filings under all applicable federal and state securities
laws necessary to consummate the issuance of the Securities pursuant to this
Agreement in compliance with such laws.

 

3.4                                 Senior Loan Agreement.  The Company, the
Guarantors and the Senior Lender shall have entered into the Loan and Security
Agreement providing for, among other financial accommodations to the Company, a
revolving credit facility in an aggregate amount of (a) Four Million Five
Hundred Thousand Dollars ($4,500,000) during the period from the initial
disbursement of funds until the Company delivers to the Senior Lender audited
financial statements for the year ending December 31, 2004 and documentation
verifying compliance with the financial covenants contained in the Loan and
Security Agreement for the period ending December 31, 2004 and (b) Six Million
Dollars ($6,000,000) thereafter.  At Closing, the Company shall have minimum
availability under the Loan and Security Agreement in the amount of Five Hundred
Thousand Dollars ($500,000).

 

3.5                                 Senior Subordination Agreement.  The
Purchaser, the Senior Lender and the Company shall have executed and delivered
the Senior Subordination Agreement.

 

3.6                                 Reorganization.  On or prior to the Closing
Date, the Company shall have consummated the Reorganization and, pursuant to the
terms of the Reorganization Documents, the ownership of the Capital Stock of the
Company shall be as set forth on the Capitalization Schedule.

 

3.7                                 Bonding Transaction.  The appropriate
parties shall have executed and delivered the ISI MCS Documents.

 

3.8                                 No Material Adverse Change.  Since the date
of the Latest Balance Sheet, there shall have been no change in the financial
condition, operating results, assets, operations, business prospects, employee
relations or customer or supplier relations of the Company or its Subsidiaries
or their respective Affiliates which would have a Material Adverse Effect.

 

3.9                                 Opinion of the Company’s Counsel; Other
Opinions and Documents.  The Purchaser shall have received from each of Akin,
Gump, Strauss, Hauer & Feld, L.L.P., and Youngblood & Associates, counsel for
the Company, an opinion, which shall be addressed to the Purchaser, dated the
date of the Closing and in form and substance satisfactory to the Purchaser.  In
addition, all certificates, opinions and letters delivered in connection with
the Loan and Security Agreement and the Reorganization shall be addressed to the
Purchaser or accompanied by or contain a written authorization from the Person
delivering such certificate, opinion or letter stating that the Purchaser may
rely on such document as though it were addressed to it.

 

17

--------------------------------------------------------------------------------


 

3.10         Closing Documents.  The Company shall have, or shall cause to be,
delivered to the Purchaser all of the following documents in form and substance
reasonably satisfactory to the Purchaser:

 

(a)           the Note, duly completed and executed by the Company;

 

(b)           the Warrant, duly completed and executed by the Company;

 

(c)           an officer’s certificate, dated the date of the Closing, stating
that the conditions specified in Sections 2 and 3 have been fully satisfied;

 

(d)           certified copies of the resolutions duly adopted by the Board of
the Company and the Guarantors authorizing the execution, delivery and
performance of the following documents and/or transactions to which it is a
party:  the Senior Loan Documents, the Senior Subordination Agreement and each
of the other agreements contemplated, respectively, thereby; this Agreement, the
other Transaction Documents and each of the other agreements contemplated hereby
and thereby; the issuance and sale of the Securities; and the consummation of
all other transactions contemplated by this Agreement;

 

(e)           certified copies of the Governing Documents of the Company and
each of its Subsidiaries, each as in effect at the Closing;

 

(f)            certified copies of the Reorganization Documents, the ISI MCS
Documents and the Senior Loan Documents, each as in effect at the Closing;

 

(g)           fully executed copies of the Employment Agreements;

 

(h)           certified copies of the Bonus Plan and the Option Plan and any and
all grant letters or similar documents issued to any Person pursuant to the
Option Plan;

 

(i)            copies of all third party and governmental consents, approvals
and filings required in connection with the consummation of the transactions
hereunder (including all blue sky law filings and waivers of all preemptive
rights and rights of first refusal); and

 

(j)            such other documents relating to the transactions contemplated by
this Agreement as the Purchaser or their counsel may reasonably request.

 

3.11         Proceedings.  All corporate and other proceedings taken or required
to be taken by the Company in connection with the transactions contemplated
hereby to be consummated at or prior to the Closing and all documents incident
thereto shall be satisfactory in form and substance to the Purchaser and its
counsel.

 

18

--------------------------------------------------------------------------------


 

3.12                           Expenses.  At the Closing, the Company shall have
reimbursed the Purchaser for, and shall have paid to certain other Persons, the
fees and expenses as provided in Section 9.1 hereof.

 

3.13                           Due Diligence.  The Purchaser shall be satisfied
in its sole discretion with the results of its legal, accounting, business and
other due diligence investigation and review of the Company and its
Subsidiaries.

 

3.14                           Investment Fee.  The Company shall have paid to
the Purchaser an investment fee in the amount of $175,000, by wire transfer of
immediately available funds to an account specified in writing by the Purchaser,
which amount represents the balance of the investment fee of $250,000 due to the
Purchaser at Closing.

 

3.15                           Compliance with Applicable Laws.  The issuance
and sale of the Securities by the Company hereunder and the consummation of the
transactions contemplated by the Transaction Documents shall not be prohibited
by any applicable law or governmental rule or regulation and shall not subject
the Company to any penalty, liability, or other onerous condition under or
pursuant to any applicable law or governmental rule or regulation, and the
issuance and sale of the Securities hereunder shall be permitted by laws,
rules and regulations of the jurisdictions and Governmental Authorities and
agencies to which the Company is subject.

 

3.16                           Waiver.  Any condition specified in this
Section 3 may be waived if consented to by the Purchaser; provided that no such
waiver shall be effective against the Purchaser unless it is set forth in a
writing executed by the Purchaser.

 

3.17                           Use of Proceeds.  The Company shall have provided
to the Purchaser a Use of Proceeds Schedule summarizing, in reasonable detail,
the flow of funds as a result of the consummation of the transactions
contemplated by the Transaction Documents.

 

4.                                       Covenants.  Except as otherwise
specifically provided in this Section 4, the Company shall comply with the
following covenants so long as all or any portion of the Note and/or the Warrant
remains outstanding.

 

4.1                                 Financial Statements and Other Information. 
The Company shall maintain, and cause each of its Subsidiaries to maintain, a
system of accounting established and administered in accordance with sound
business practices to permit preparation of Financial Statements in conformity
with GAAP (it being understood that monthly Financial Statements are not
required to have footnote disclosures).  The Company will deliver each of the
Financial Statements and other reports described below to the Purchaser.

 

(a)                                  Financial Statements.  The Company shall
deliver to the Purchaser the following financial statements, all of which shall
be prepared in accordance with GAAP consistently applied and subject to year end
adjustments (i) no later than thirty (30) days after each calendar month, copies
of internally prepared consolidated financial statements, including,

 

19

--------------------------------------------------------------------------------


 

without limitation, balance sheets and statements of income, retained earnings
and cash flow of the Company and its Subsidiaries, certified by the Chief
Financial Officer of the Company prepared on a consolidated and consolidating
basis; (ii) no later than thirty (30) days after the end of each of the first
three quarters of the Company’s Fiscal Year, copies of internally prepared
financial statements including, without limitation, balance sheets, statements
of income, retained earnings, cash flows and reconciliation of surplus,
certified by the Chief Financial Officer of the Company and (iii) no later than
ninety (90) days after the end of each of the Company’s Fiscal Years, audited
annual financial statements prepared on a consolidated and consolidating basis
with an unqualified opinion by independent certified public accountants selected
by the Company and reasonably satisfactory to the Purchaser, which financial
statements shall be accompanied by copies of any management letters sent to the
Company by such accountants.

 

(b)                                 Monthly Reports.  As soon as available and
in any event (i) within thirty (30) days after the end of each month (including
the last month of the Company’s Fiscal Year), the Company will deliver: (A) a
detailed trial balance of the Company’s accounts and those of its Subsidiaries,
separately identifying all bonded accounts receivable and all other accounts,
aged per invoice date, in form and substance reasonably satisfying to the
Purchaser including, without limitation, the names and addresses of all debtors
of the Company and its Subsidiaries, (B) a summary and detail of accounts
payable, including a listing of any held checks and (C) a work-in-progress
report setting forth the status of all on-going projects, including reasonable
identification of all contracts pursuant to which the Company or any of its
Subsidiaries is then providing goods and services, the percentage of completion
of the project or projects which are the subject of such contracts, the costs
incurred to date and the total expected cost of such contract, and such other
information regarding the Company’s or any of its Subsidiaries’ work-in-progress
as the Purchaser may reasonably request; and (ii) as soon as available and in
any event within thirty (30) days after the end of each month (including the
last month of the Company’ and its Subsidiaries’ Fiscal Year), the Company will
deliver the general ledger inventory account balance and a perpetual inventory
report.

 

(c)                                  Accountants’ Reports.  Promptly upon
receipt thereof, the Company will deliver copies of all significant reports
submitted by the Company’s firm of certified public accountants in connection
with each annual, interim or special audit or review of any type of the
Financial Statements or related internal control systems of the Company or its
Subsidiaries made by such accountants, including any comment letter submitted by
such accountants to management in connection with their services.

 

20

--------------------------------------------------------------------------------


 

(d)                                 Management Report.  Together with each
delivery of Financial Statements of the Company and its Subsidiaries pursuant to
Section 4.1(a), the Company will deliver a management report (i) describing the
operations and financial condition of the Company and its Subsidiaries for the
month then ended and the portion of the current Fiscal Year then elapsed (or for
the Fiscal Year then ended in the case of year-end financials) and
(ii) discussing the reasons for any significant variations.  The information
above shall be presented in reasonable detail and shall be certified by the
chief financial officer of the Company to the effect that such information
fairly presents the results of operations and financial condition of the Company
and its Subsidiaries as at the dates and for the periods indicated.

 

(e)                                  Projections and Annual Budget.  As soon as
practicable and in any event no later than thirty (30) days prior to the
beginning of each of the Company’s Fiscal Years, the Company will deliver to the
Purchaser projections and an annual budget, prepared on a monthly and annual
basis, for the Company and its Subsidiaries for the succeeding Fiscal Year.

 

(f)                                    Explanation of Budget and Projections. 
In conjunction with the delivery of the annual presentation of projections or
budget referred to in Section 4.1(e) above, the Company shall deliver a letter
signed by the CEO or President of the Company and by the Treasurer or Chief
Financial Officer of the Company, describing, comparing and analyzing, in
detail, all changes and developments between the anticipated financial results
included in such projections or budget and the prior Fiscal Year financial
statements of the Company.

 

(g)                                 SEC Filings and Press Releases.  After an
IPO and promptly upon their becoming available, the Company will deliver copies
of (i) all Financial Statements, reports, notices and proxy statements sent or
made available by the Company or any of its Subsidiaries to their stockholders,
(ii) all regular and periodic reports and all registration statements and
prospectuses, if any, filed by the Company or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission, any other
Governmental Authority or any private regulatory authority, and (iii) all press
releases and other statements made available by the Company or any of its
Subsidiaries to the public concerning developments in the business of any such
Person.

 

(h)                                 Events of Default, Etc.  Promptly upon any
officer of the Company obtaining knowledge of any of the following events or
conditions, the Company shall deliver copies of all notices given or received by
the Company or any of its Subsidiaries with respect to any such event or
condition and a certificate of the Company’s chief executive officer specifying
the nature and period of existence of such event or condition and what action
Company or any of its Subsidiaries has taken, is taking and proposes to take
with respect thereto:  (i) any condition or event that

 

21

--------------------------------------------------------------------------------


 

constitutes, or which could reasonably be expected to result in the occurrence
of, an Event of Default or Potential Event of Default; (ii) any notice that any
Person has given to the Company or any of its Subsidiaries or any other action
taken with respect to a claimed default, breach or violation under the Loan and
Security Agreement or any other material agreement to which the Company or any
of its Subsidiaries is a party; or (iii) any default or event of default with
respect to any Indebtedness of the Company or any of its Subsidiaries.

 

(i)                                     Litigation.  Promptly upon any officer
of the Company obtaining knowledge of (i) the institution of any action, charge,
claim, demand, suit, proceeding, petition, governmental investigation, Tax audit
or arbitration now pending or, to the best knowledge of the Company after due
inquiry, threatened against or affecting the Company or any of its Subsidiaries
or any property of the Company or any of its Subsidiaries (“Litigation”) not
previously disclosed by the Company to the Purchaser or (ii) any material
development in any action, suit, proceeding, governmental investigation or
arbitration at any time pending against or adversely affecting the Company or
any property of the Company which, in the case of each of clauses (i) and
(ii) could reasonably be expected to have a Material Adverse Effect, the Company
will promptly give notice thereof to the Purchaser and provide such other
information as may be reasonably available to the Company to enable the
Purchaser and their counsel to evaluate such matter.

 

(j)                                     Notice of Corporate and other Changes. 
The Company shall provide prompt written notice of (i) all jurisdictions in
which the Company becomes qualified after the Closing Date to transact business,
(ii) any change after the Closing Date in the authorized and issued Capital
Stock of the Company or any of its Subsidiaries or any amendment to their
Governing Documents, (iii) any Subsidiary created or acquired by the Company or
any of its Subsidiaries after the Closing Date, such notice, in each case, to
identify the applicable jurisdictions, capital structures or Subsidiaries, as
applicable, and (iv) any other event that occurs after the Closing Date which
would cause any of the representations and warranties in Section 5 of this
Agreement or in any other Transaction Document to be untrue or misleading in any
material respect in light of the circumstances in which they were made.  The
foregoing notice requirement shall not be construed to constitute consent by the
Purchaser to any transaction referred to above which is not expressly permitted
by the terms of this Agreement.

 

(k)                                  Compliance Certificate.  Together with each
delivery of Financial Statements of the Company and its Subsidiaries pursuant to
Sections 4.1(a) and (b), the Company will deliver a fully and properly completed
Compliance Certificate signed by each of the Company’s chief executive officer
and chief financial officer.

 

22

--------------------------------------------------------------------------------


 

(l)                                     Taxes.  The Company shall provide prompt
written notice of (i) the execution or filing with the IRS or any other
Governmental Authority of any agreement or other document extending, or having
the effect of extending, the period for assessment or collection of any Charges
by the Company or any of its Subsidiaries and (ii) any agreement by the Company
or any of its Subsidiaries or request directed to the Company or any of its
Subsidiaries to make any adjustment under Code §481(a), by reason of a change in
accounting method or otherwise, which could reasonably be expected to have a
Material Adverse Effect.  Nothing in this Section 4.1(l) shall require the
Company to give written notice or to be otherwise restricted from extending the
due date in the normal course of business and in accordance with applicable laws
for the filing of any tax return.

 

(m)                               Pension Plan.  The Company shall provide
prompt written notice of (i) the institution of any steps by any member of the
Controlled Group or any other Person to terminate any Pension Plan, (ii) the
failure of any member of the Controlled Group to make a required contribution to
any Pension Plan (if such failure is sufficient to give rise to a Lien under
Section 302(f) of ERISA) or to any Multiemployer Plan, (iii) the taking of any
action with respect to a Pension Plan which might reasonably be expected to
result in the requirement that the Company furnish a bond or other security to
the PBGC or such Pension Plan, (iv) the occurrence of any event with respect to
any Pension Plan or Multiemployer Plan which might reasonably be expected to
result in the incurrence by any member of the Controlled Group of any material
liability, fine or penalty (including any claim or demand for withdrawal
liability or partial withdrawal from any Multiemployer Plan), (v) any material
increase in the contingent liability of the Company with respect to any
post-retirement welfare plan benefit, or (vi) any notice that any Multiemployer
Plan is in reorganization, that increased contributions may be required to avoid
a reduction in plan benefits or the imposition of an excise Tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent.

 

(n)                                 Insurance. The Company shall provide prompt
written notice of any cancellation (unless replaced by a materially similar
policy) or material change in any insurance maintained by the Company or any of
its Subsidiaries.

 

(o)                                 Environmental Claim.  The Company shall
provide prompt written notice of any other event (including (i) any violation of
any Environmental Law or the assertion of any Environmental Liabilities or
(ii) the enactment or effectiveness of any law, rule, or regulation) which might
reasonably be expected to have a Material Adverse Effect.

 

23

--------------------------------------------------------------------------------


 

(p)                                 Senior Lender Reports.  The Company shall
promptly provide copies of any month-end collateral reports, copies of any
statements, reports, certificates, disclosures and any other information
delivered to the Senior Lender under the terms of the Loan and Security
Agreement, including the Compliance Certificate, not otherwise required to be
delivered to the Purchaser hereunder.

 

(q)                                 Material Supplier.  The Company shall
provide prompt written notice of any information received by the Company,
whether written or oral, that any material supplier intends to cease, materially
and negatively alter or decrease the rate of business done with the Company,
together with a copy of any written notice received from such supplier.

 

(r)                                    Other Information.  With reasonable
promptness, the Company will deliver such other information and data with
respect to the Company or any of its Subsidiaries as from time to time may be
reasonably requested by the Purchaser.

 

For purposes of this Agreement, all accounting terms not otherwise defined
herein shall have the meanings assigned to such terms in conformity with GAAP. 
Financial Statements furnished to the Purchaser pursuant to this Section 4.1 or
any other section (unless specifically indicated otherwise) shall be prepared in
accordance with GAAP as in effect at the time of such preparation; provided that
no Accounting Change shall affect financial covenants, standards or terms in
this Agreement; provided further that the Company shall prepare footnotes to the
Financial Statements required to be delivered hereunder that show the
differences between the Financial Statements delivered (which reflect such
Accounting Changes) and the basis for calculating financial covenant compliance
(without reflecting such Accounting Changes).  All such adjustments described in
clause (c) of the definition of the term Accounting Changes resulting from
expenditures made subsequent to the Closing Date (including capitalization of
costs and expenses or payment of pre-Closing Date liabilities) shall be treated
as expenses in the period the expenditures are made.

 

4.2                                 Inspection of Property.  The Company shall,
at its expense, permit any representatives designated by the Purchaser, during
normal business hours and at such other times as the Purchaser may reasonably
request, to (a) visit and inspect any of the properties of the Company and/or
its Subsidiaries; (b) examine the corporate and financial records of the Company
and/or its Subsidiaries and make copies thereof or extracts therefrom; and
(c) discuss the affairs, finances and accounts of any such Persons with the
directors, officers, key employees and independent accountants of the Company
and/or its Subsidiaries, as the case may be.  The presentation of an executed
copy of this Agreement by the Purchaser to the independent accountants of the
Company or any of its Subsidiaries, as the case may be, shall constitute such
Person’s permission to its independent accountants to participate in discussions
with the Purchaser.

 

4.3                                 Board Meetings.  The Company shall hold
meetings of its Board no less frequently than quarterly, unless otherwise agreed
to by the Purchaser Designee

 

24

--------------------------------------------------------------------------------


 

(as defined below).  The Purchaser shall be notified of the time, place and
purpose of each meeting of the Board of the Company (the “Company Board”) and
the Board of the Company’s Subsidiaries (the “Subsidiary Boards”).  Pursuant to
the Stockholders’ Agreement, as long as the Purchaser, together with its
transferees, holds, or is deemed to hold, at least ten percent (10%) of the
Common Stock, on a fully-diluted basis, the Purchaser shall have the right to
designate one Person who the Company and the holders of its Common Stock shall
agree to nominate and vote to elect as a member of the Company Board and each
Subsidiary Board (the “Purchaser Designee”) and one Person who shall have
observation rights with respect to all meetings of the Company Board and any
Subsidiary Boards (the “Purchaser Observer”).  The Purchaser Observer shall have
the right to attend each meeting of the Company Board and each Subsidiary Board
and all committees, respectively, thereof, and the Purchaser Designee shall be
appointed to each committee of the Company Board and each Subsidiary Board.  The
Company Board and each Subsidiary Board shall give the Purchaser notice of each
meeting of its Board and the committee thereof at the same time and in the same
manner as notices given to the members of its Board (which notice shall be
promptly confirmed in writing).  The Purchaser Designee and the Purchaser
Observer shall be entitled to receive all written materials and other
information given to members of the Company Board and the Subsidiary Boards in
connection with such meetings at the same time such materials and information
are given to all other members of such Boards.  The Company shall reimburse the
Purchaser Designee and the Purchaser Observer for reasonable out-of-pocket
expenses in connection with attending such Person’s Board and committee
meetings.  The Company agrees to take any and all actions necessary to
effectuate the intent of the foregoing provisions of this Section 4.3.

 

4.4                                 Investor Protection; Investment
Opportunities.

 

(a)                                  In connection with any Change In Control or
similar transaction under circumstances where the Purchaser or any transferee
thereof continues to hold the Warrant or any portion thereof, the Company shall
make, or cause to be made, available to the Purchaser and/or such transferee all
economic benefits in a manner that treats the Purchaser and/or such transferee
equitably with respect to all other equityholders of Company.  In this regard,
the Company agrees to structure any Change In Control or similar transaction,
under circumstances where any Purchaser or any transferee thereof continues to
hold the Warrant or any portion thereof, in order to treat all equityholders,
including the Purchaser and/or such holder, in a fair and equitable manner and
such transaction structure shall not include disguised purchase price components
payable to any equityholder in the form of payments allocated to covenants not
to compete, consulting payments and the like, except for employment agreements
or similar agreements providing for reasonable “arms length” levels of
compensation to such equityholder in return for future services to be rendered
to the acquirer subsequent to a Change In Control.

 

25

--------------------------------------------------------------------------------


 

(b)                                 As a further material inducement to the
Purchaser to enter into the transactions contemplated by this Agreement and to
purchase the Securities, the Company agrees that, notwithstanding anything to
the contrary contained in its Certificate of Incorporation as in effect on the
date hereof or as hereafter amended, modified or restated, to the extent the
Company becomes aware of any business or investment opportunities in or related
to, or with operations related to, the business of the Company or its
Subsidiaries which the Company or any of its Subsidiaries or Affiliates is
interested in pursuing other than through the Company or its Subsidiaries, the
Company shall, and shall cause its Subsidiaries and Affiliates to, provide the
Purchaser with reasonable advance notice of, and the ability to participate in,
such business or investment opportunity on the same terms as the Company and/or
its Subsidiaries and their respective Affiliates.

 

4.5                                 Restrictive Covenants.  Except as otherwise
specifically provided in this Section 4.5, the Company shall comply with the
following covenants so long as all or any portion of the Note and/or the Warrant
remains outstanding:

 

(a)                                  Indebtedness.  The Company shall not and
shall not cause or permit its Subsidiaries directly or indirectly to create,
incur, assume, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness (other than pursuant to a Contingent Obligation
permitted under Section 4.5(d)) except for Permitted Indebtedness.

 

(b)                                 Liens and Related Matters.

 

(i)                                     No Liens.  The Company shall not and
shall not cause or permit its Subsidiaries to directly or indirectly create,
incur, assume or permit to exist any Lien on or with respect to any property or
asset of the Company or any such Subsidiary, whether now owned or hereafter
acquired, or any income or profits therefrom, except Permitted Encumbrances.

 

(ii)                                  No Negative Pledges.  The Company shall
not, and shall not cause or permit its Subsidiaries to directly or indirectly
enter into or assume any agreement (other than this Agreement and the Senior
Loan Documents) prohibiting the creation or assumption of any Lien upon its
properties or assets, whether now owned or hereafter acquired.

 

(iii)                               Restrictions on Distributions.  Except for
restrictions of the type referred to in clauses (A) through (D) below or
provided herein or in the Senior Loan Documents, the Company shall not and shall
not cause or permit its Subsidiaries to directly or indirectly create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of

 

26

--------------------------------------------------------------------------------


 

the Company or any such Subsidiary to: (A) pay dividends or make any other
distribution on any of its Capital Stock; (B) pay any Indebtedness owed to the
Company or any other Subsidiary; (C) make loans or advances to the Company or
any other Subsidiary; or (D) transfer any of its property or assets to the
Company or any other Subsidiary.

 

(c)                                  Investments.  The Company shall not and
shall not cause or permit its Subsidiaries to directly or indirectly make or own
any Investment in any Person except for Permitted Investments.

 

(d)                                 Contingent Obligations.  The Company shall
not and shall not cause or permit its Subsidiaries to directly or indirectly
create or become or be liable with respect to any Contingent Obligation except:

 

(i)            Letter of Credit Obligations (as defined in the Loan and Security
Agreement);

 

(ii)           those incurred by the Subsidiaries acting in their capacities as
Guarantors under the Senior Loan Documents and the Transaction Documents;

 

(iii)          those resulting from endorsement of negotiable instruments for
collection in the ordinary course of business;

 

(iv)          those incurred in the ordinary course of business with respect to
surety and appeal bonds, performance and return-of-money bonds and other similar
obligations not exceeding at any time outstanding $100,000 in aggregate
liability;

 

(v)           those incurred with respect to Permitted Indebtedness provided
that any such Contingent Obligation is subordinated to the Obligations to the
same extent as the Indebtedness to which it relates is subordinated to the
Obligations; and

 

(vi)          payment of the Put Price (as defined in the Warrant).

 

(e)                                  Restricted Payments.  The Company shall not
and shall not cause or permit its Subsidiaries to directly or indirectly
declare, order, pay, make or set apart any sum for any Restricted Payment,
except (i) in connection with the Reorganization, the Company shall be permitted
to distribute up to $17,000,000 to its stockholders on the Closing Date, or
during the five (5) Business Day period thereafter, in accordance with the terms
of the Reorganization Documents, (ii) for management fees paid among the Company
and its Subsidiaries in a manner which is substantially consistent with prior
practices, (iii) for loans (up to $50,000 in the aggregate at any time
outstanding), (iv) pursuant to the terms, or in

 

27

--------------------------------------------------------------------------------


 

connection with the exercise of, the Warrant, and (v) as otherwise specifically
provided herein.

 

(f)                                    Restriction on Fundamental Changes. 
Other than Permitted Investments, the Company shall not and shall not cause or
permit its Subsidiaries to directly or indirectly:  (i) amend, modify or waive
any term or provision of its Governing Documents unless required by law;
(ii) enter into any Change In Control transaction on or prior to October 22,
2006; (iii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iv) acquire by purchase or otherwise all or any substantial
part of the business or assets of any other Person.

 

(g)                                 Disposal of Assets.  The Company shall not
and shall not cause or permit its Subsidiaries to directly or indirectly convey,
sell, lease, sublease, transfer or otherwise dispose of, or grant any Person an
option to acquire, in one transaction or a series of related transactions, any
of its property, business or assets, whether now owned or hereafter acquired,
except for (i) sales of Inventory in good faith to customers for fair value in
the ordinary course of business, (ii) dispositions of obsolete Equipment not
used or useful in the business and (iii) Permitted Encumbrances.

 

(h)                                 Transactions with Affiliates.  The Company
shall not and shall not cause or permit its Subsidiaries to directly or
indirectly enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
management, consulting, investment banking, advisory or other similar services)
with any Affiliate or with any director, officer, manager, representative, agent
or employee of the Company, except (i) as set forth on the Affiliated
Transactions Schedule; (ii) transactions in the ordinary course of and pursuant
to the reasonable requirements of the business of the Company or any of its
Subsidiaries and upon fair and reasonable terms which are fully disclosed to the
Purchaser, are no less favorable to the Company or any of its Subsidiaries than
would be obtained in a comparable arm’s length transaction with a Person that is
not an Affiliate and are approved by the Company (and/or Subsidiary) Board
including the affirmative vote of the Purchaser Designee; (iii) for each of the
employees party to the Employment Agreements, payment of reasonable compensation
to officers and employees for services actually rendered to the Company or any
of its Subsidiaries and reasonable out-of-pocket expenses incurred by them on
behalf of the Company or any of its Subsidiaries; (iv) payment of the
compensation and other amounts pursuant to the terms of the Employment
Agreements; (v) the Green Wing Lease, which may not be amended, restated,
substituted, replaced or otherwise modified without the consent of the
Purchaser; (vi) payments made pursuant to the Bonus Plan; and (vii) grants made
under or pursuant to the Option Plan.

 

28

--------------------------------------------------------------------------------


 

(i)                                     Directors’ Fees.  The Company shall not,
and shall not cause any of its Subsidiaries to, pay fees to any Person to act as
a director of the Company or any Subsidiary, except fees payable to independent
directors of the Company Board, which fees shall not exceed $50,000 in the
aggregate during any Fiscal Year of the Company.

 

(j)                                     Conduct of Business.  The Company shall
not and shall not cause or permit its Subsidiaries to directly or indirectly
engage in any business other than businesses currently conducted and those of
the type described on the Restricted Business Schedule.

 

(k)                                  Changes Relating to Indebtedness.  The
Company shall not and shall not cause or permit its Subsidiaries to directly or
indirectly change or amend, modify or waive any provision of (i) the Loan and
Security Agreement, except as permitted under the Senior Subordination
Agreement, or (ii) any material provision of its other Indebtedness.

 

(l)                                     Fiscal Year.  The Company shall not
change its Fiscal Year or permit any of its Subsidiaries to change their
respective fiscal years.

 

(m)                               Press Release; Public Offering Materials.  The
Company agrees that neither it nor its Subsidiaries or Affiliates will in the
future issue any press releases or other public disclosure, including any
prospectus, proxy statement or other materials filed with any Governmental
Authority relating to a public offering of the Capital Stock of the Company,
using the name of the Purchaser or its Affiliates or referring to this
Agreement, the other Transaction Documents or the Related Transaction Documents
without the prior written consent of the Purchaser unless (and only to the
extent that) the Company or its Subsidiary or Affiliate is required to do so
under law and then, in any event, the Company or its Subsidiary or Affiliate
will notify the Purchaser before issuing such press release or other public
disclosure.  The Company consents to the publication by the Purchaser of a
tombstone or similar advertising material relating to the financing transactions
contemplated by this Agreement following consummation of the transactions
contemplated hereby.  The Purchaser shall provide a draft of any such tombstone
or similar advertising material to the Company for review and comment prior to
the publication thereof.

 

(n)                                 Subsidiaries.  The Company shall not and
shall not cause or permit its Subsidiaries to directly or indirectly establish,
create or acquire any new Subsidiary.

 

(o)                                 Hazardous Materials.  The Company shall not
and shall not cause or permit its Subsidiaries to cause or permit a Release of
any Hazardous Material on, at, in, under, above, to, from or about any of the
Real Estate where such Release would (i) violate in any respect, or form the
basis for any Environmental Liabilities to the Company or any of its
Subsidiaries

 

29

--------------------------------------------------------------------------------


 

under, any Environmental Laws or Environmental Permits or (ii) otherwise
adversely impact the value or marketability of any of the Real Estate or any
other property or assets of the Company, other than such violations or
Environmental Liabilities to the Company or its Subsidiaries that could not
reasonably be expected to have a Material Adverse Effect.

 

(p)                                 ERISA.  The Company shall not and shall not
cause or permit any ERISA Affiliate to, cause or permit to occur an ERISA Event
to the extent such ERISA Event could reasonably be expected to have a Material
Adverse Effect.

 

(q)                                 Sale Leasebacks.  The Company shall not and
shall not cause or permit any of its Subsidiaries to engage in any sale
leaseback, synthetic lease or similar transaction involving any of its or their
assets.

 

(r)                                    Changes to Material Contracts.  The
Company shall not and shall not cause or permit any of its Subsidiaries to
change or amend the terms of any material contract in any respect, including the
Master Subcontract Agreements.

 

(s)                                  Prepayments of Other Indebtedness.  Except
as otherwise specifically provided in this Agreement, the Company shall not,
directly or indirectly, voluntarily purchase, redeem, defease or prepay any
principal of, premium, if any, interest or other amount payable in respect of
any Indebtedness, other than (i) the Obligations or (ii) the Senior Debt if and
to the extent required by the Loan and Security Agreement and/or permitted by
the Senior Subordination Agreement.

 

(t)                                    Use of Proceeds; Margin Securities.  The
Company shall not, nor shall the Company permit any of its Subsidiaries to, use
any proceeds from the sale of the Note and the Warrant hereunder, directly or
indirectly, for the purposes of purchasing or carrying any “margin securities”
within the meaning of Regulation T promulgated by the Board of Governors of the
Federal Reserve Board, or for the purpose of arranging for the extension of
credit secured, directly or indirectly, in whole or in part by collateral that
includes any “margin securities.”

 

(u)                                 Management; Compensation.  The Company shall
not, nor shall the Company permit any of its Subsidiaries to, without the prior
approval of the Company Board (including the affirmative vote or consent of the
Purchaser Designee), (x) increase the compensation paid to any officer, key
employee or consultant in excess of, as applicable, (i) historical increases in
such compensation consistent with the past practices of the Company, (ii) the
amounts provided for in the Employment Agreements, or (iii) the amounts payable
under the Bonus Plan, or (y) terminate the employment of any executive or key
employee.

 

30

--------------------------------------------------------------------------------


 

(v)                                 Office Locations.  The Company shall not,
nor shall the Company permit any of its Subsidiaries to, collectively open more
than one (1) new office location during any Fiscal Year.

 

4.6                                 Affirmative Covenants.  Except as otherwise
specifically provided in this Section 4.6, the Company shall comply with the
following covenants so long as all or any portion of the Note and/or the Warrant
remains outstanding:

 

(a)                                  Preservation of Corporate Existence, Etc. 
Cause to be done all things necessary (i) to maintain, preserve and renew its
corporate existence, rights, franchises, privileges, qualifications and all
licenses, authorizations and permits necessary to the conduct of its businesses
and (ii) for its employees to maintain, preserve and review all licenses,
authorizations and permits necessary to the conduct of its businesses.

 

(b)                                 Maintenance of Properties.  Maintain and
keep its properties in good repair, working order and condition (ordinary wear,
tear and obsolescence excepted).

 

(c)                                  Tax Matters. Pay and discharge when payable
all Taxes, assessments and Charges imposed upon its properties or upon it or its
income or profits (in each case before the same becomes delinquent and before
penalties accrue thereon) and all claims for labor, materials or supplies which
if unpaid would by law become a Lien upon any of its property, unless and to the
extent that the same are being contested in good faith; provided, however, this
Section 4.6(c) shall not preclude the Company or its Subsidiaries from
contesting any Taxes or other payments, if they are being diligently contested
in good faith in a manner which stays enforcement thereof and if appropriate
expense provisions have been recorded in conformity with GAAP.

 

(d)                                 Compliance with Laws and Contractual
Obligations.  The Company will, (i) comply with and shall cause each of its
Subsidiaries to comply with (A) the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including, without
limitation, laws, rules, regulations and orders relating to Taxes, employer and
employee contributions, securities, employee retirement and welfare benefits,
environmental protection matters and employee health and safety) as now in
effect and which may be imposed in the future in all jurisdictions in which the
Company or its Subsidiaries is now doing business or may hereafter be doing
business and (B) the obligations, covenants and conditions contained in all
Contractual Obligations of the Company or any of its Subsidiaries, other than
those laws, rules, regulations, orders and provisions of such Contractual
Obligations the noncompliance with which could not be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
(ii) maintain or obtain, and shall cause each of its Subsidiaries and each of
its employees to maintain or

 

31

--------------------------------------------------------------------------------


 

obtain, all licenses, qualifications and permits now held or hereafter required
to be held by the Company or any of its Subsidiaries, for which the loss,
suspension, revocation or failure to obtain or renew, could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.  This Section 4.6(d) shall not preclude the Company or its Subsidiaries
from contesting any Taxes or other payments, if they are being diligently
contested in good faith in a manner which stays enforcement thereof and if
appropriate expense provisions have been recorded in conformity with GAAP.

 

(e)                                  Environmental Matters.  The Company shall
and shall cause each of its Subsidiaries to: (i) conduct its operations and keep
and maintain its Real Estate in compliance with all Environmental Laws and
Environmental Permits other than noncompliance that could not reasonably be
expected to have a Material Adverse Effect; (ii) implement any and all
investigation, remediation, removal and response actions that are appropriate or
necessary to comply with Environmental Laws and Environmental Permits pertaining
to the presence, generation, treatment, storage, use, disposal, transportation
or Release of any Hazardous Material on, at, in, under, above, to or from any of
its Real Estate; (iii) notify the Purchaser promptly after the Company or any of
its Subsidiaries becomes aware of any violation of Environmental Laws or
Environmental Permits or any Release on, at, in, under, above, to, from or about
any Real Estate that is reasonably likely to result in Environmental Liabilities
to the Company or its Subsidiaries; and (iv) promptly forward to the Purchaser a
copy of any order, notice, request for information or any communication or
report received by the Company or any of its Subsidiaries in connection with any
such violation or Release or any other matter relating to any Environmental Laws
or Environmental Permits that could reasonably be expected to result in
Environmental Liabilities to the Company or any of its Subsidiaries, in each
case whether or not the Environmental Protection Agency or any Governmental
Authority has taken or threatened any action in connection with any such
violation, Release or other matter.  If the Purchaser at any time has a
reasonable basis to believe that there may be a violation of any Environmental
Laws or Environmental Permits by the Company or any Person under its control or
any Environmental Liability arising thereunder, or a Release of Hazardous
Materials on, at, in, under, above, to, from or about any of its Real Estate,
that, in each case, could reasonably be expected to have a Material Adverse
Effect, then the Company and its Subsidiaries shall, upon the Purchaser’s
written request (A) cause the performance of such environmental audits including
subsurface sampling of soil and groundwater, and preparation of such
environmental reports, at the Company’s expense, as the Purchaser may from time
to time reasonably request, which shall be conducted by reputable environmental
consulting firms reasonably acceptable to the Purchaser and shall be in form and
substance reasonably acceptable to the Purchaser, and (B) permit the Purchaser
or its representatives to have

 

32

--------------------------------------------------------------------------------


 

access to all Real Estate for the purpose of conducting such environmental
audits and testing as the Purchaser deems appropriate, including subsurface
sampling of soil and groundwater.  The Company shall reimburse the Purchaser for
the costs of such audits and tests and the same will constitute a part of the
Obligations.

 

(f)                                    Maintenance of Insurance.  (i) Apply for
and/or continue in force with responsible insurance companies adequate insurance
covering risks of such types and covering casualties, risks and contingencies of
such types and in such amounts as are customary for entities of similar size
engaged in similar lines of business, but in no event materially less than such
amounts that were maintained as of the Closing; and (ii) within thirty (30) days
of the Closing Date, the Company shall be named as beneficiary under life
insurance policies in the name of each of Samuel C. Youngblood and Donald J.
Carr in the amount of $2,000,000 and $1,000,000, respectively.

 

(g)                                 Books and Records.  Maintain proper books of
record and account which present fairly and accurately its financial condition
and results of operations and make provisions on its Financial Statements for
all such proper reserves as in each case are required in accordance with GAAP
consistently applied.

 

(h)                                 Employee Benefit Plans.  (i) Maintain, and
cause each Subsidiary to maintain, each Pension Plan in compliance with all
applicable requirements of law and regulations, (ii) not permit, or permit any
member of the Controlled Group to permit, any condition to exist in connection
with any Pension Plan, which might constitute grounds for the PBGC to institute
proceedings to have such Pension Plan terminated or a trustee appointed to
administer such Pension Plan, and (iii) not engage in, permit to exist or occur,
and not permit any member of the Controlled Group to engage in, permit to exist
or occur, any other condition, event or transaction with respect to any such
Employee Benefit Plan which would be reasonably likely to result in the
incurrence by the Company or any of its Subsidiaries of any material liability,
fine or penalty.

 

(i)                                     Compliance with Agreements.  The Company
shall perform and observe all of its obligations, and shall cause each of its
Subsidiaries (including in their capacities as Guarantors) to perform and
observe all of their respective obligations, to each holder of all or any
portion of the Note, and all of their respective obligations to each holder of
all or any portion of the Warrant and/or Warrant Stock, set forth in (i) its
Organizational Documents; (ii) the Warrant; (iii) the Note; and (iv) the other
Related Transaction Documents.

 

(j)                                     Capital Stock.  The Company shall at all
times reserve and keep available out of its authorized but unissued shares of
Common Stock, solely for the

 

33

--------------------------------------------------------------------------------


 

purpose of issuance upon any exercise of the Warrant, such number of shares of
Common Stock issuable upon the exercise of the Warrant.  All shares of Common
Stock which are so issuable shall, when issued, be duly and validly issued,
fully paid and nonassessable and free from all Taxes and Liens.  The Company
and, if applicable, the Purchaser and any transferees, shall take all such
actions as may be necessary to assure that all such shares of Common Stock may
be so issued without violation of any applicable law or governmental regulation
or any requirements of any domestic securities exchange upon which shares of
Common Stock may be listed.

 

(k)                                  Intellectual Property Rights.  The Company
shall, and shall cause each of its Subsidiaries to, possess and maintain all
Intellectual Property Rights necessary to the conduct of their respective
businesses and own all right, title and interest in and to, or have a valid
license for, all such Intellectual Property Rights.  Neither the Company nor any
of its Subsidiaries shall take any action, or fail to take any action, which
would result in the invalidity, abandonment, misuse or unenforceability of such
Intellectual Property Rights or which would infringe upon or misappropriate any
rights of other Persons to the extent that such action or failure to act would
have a Material Adverse Effect.

 

(l)                                     D&O Insurance.  Within thirty (30) days
of the Closing Date, the Company shall obtain and thereafter maintain directors’
and officers’ liability insurance policies or binders related to such policies
in form and substance reasonably satisfactory to the Purchaser.

 

(m)                               Securities Law Compliance.  The Company shall
timely make all filings under all applicable federal and state securities laws
necessary in connection with the issuance of the Securities pursuant to this
Agreement, if any.

 

(n)                                 Option Plan Matters.  The Company shall
maintain the Option Plan and make any grants under the Option Plan in accordance
with the terms thereof.  The Company shall not, and shall cause its Subsidiaries
not to, amend, modify or change any material term or provision of the Option
Plan, including pursuant to any grant or similar letter issued thereunder or
pursuant thereto, without the prior written approval of the Purchaser

 

(o)                                 Bonding Facility.  The Company shall use its
best efforts, as soon as practicable following the Closing, to secure a bonding
financing line, similar to the bonding facility that the Company and its
Subsidiaries had in place prior to the Closing, that will allow the Company and
its Subsidiaries to provide bonds for bonded contracts.  The terms of such
bonding financing line shall be reasonably satisfactory to the Purchaser.

 

34

--------------------------------------------------------------------------------


 

4.7                                 Financial Covenants.  So long as (i) any
portion of the principal amount of the Note remains outstanding or (ii) the
Purchaser, together with any of its transferees, holds, or is deemed to hold, at
least ten percent (10%) of the Common Stock on a fully diluted basis, the
Company covenants and agrees that it shall and shall cause each of its
Subsidiaries to perform and comply with, all covenants in this Section 4.7
applicable to such Person.

 

(a)                                  Capital Expenditure Limits.  The Company
and its Subsidiaries, on a consolidated basis, shall not make Capital
Expenditures during any Fiscal Year in excess of $600,000, in the aggregate.

 

(b)                                 Minimum Fixed Charge Coverage Ratio.  The
Company and its Subsidiaries shall have, on a consolidated basis at the end of
each month, a Fixed Charge Coverage Ratio for the 12-month period then ended of
not less than 1.00 to 1.00; provided, however, that in the event the Fixed
Charge Coverage Ratio at the end of any month is at or between .90 to 1.00 and
.99 to 1.00, the Company shall have the option (the “Coverage Option”),
exercisable one (1) time during the term of this Agreement, to accrue the
Current Interest and default interest due and payable under the Note “in kind”
for two (2) successive quarterly periods prior to any Event of Default being
declared by the Purchaser hereunder.

 

(c)                                  Senior Leverage Ratio.  The Company and its
Subsidiaries on a consolidated basis shall have, at the end of each month, a
Senior Leverage Ratio as of the last day of such month and for the 12-month
period then ended, of not more than 2.00 to 1.00; provided, however, that in the
event (i) the Senior Leverage Ratio at the end of any month is at or between
2.01 to 1.00 and 2.50 to 1.00, and (ii) the Company has not exercised the
Coverage Option, the Company shall have the option, exercisable one (1) time
during the term of this Agreement, to accrue the Current Interest and default
interest due under the Note “in kind” for two (2) successive quarterly periods
prior to any Event of Default being declared by the Purchaser hereunder.

 

(d)                                 Notwithstanding anything to the contrary
contained in clauses (b) and (c) above, upon an Event of Default under
Section 7.1(g), the Purchaser shall have all of the rights and remedies
contained herein.

 

4.8                                 Covenants Related to ISI*MCS and Green Wing.
The Company (a) shall, and shall cause each of its Subsidiaries to, immediately
provide to the Purchaser a copy of each notice received pursuant to the ISI MCS
Documents and the Green Wing Documents; (b) shall not, and shall not cause or
permit any of its Subsidiaries to, change or amend the terms of any of the ISI
MCS Documents or the Green Wing Documents; and (c) shall, and shall cause each
of its Subsidiaries to, immediately notify the Purchaser of any breach or
termination of any of the ISI MCS Documents or the Green Wing Documents.

 

35

--------------------------------------------------------------------------------


 

5.                                       Representations and Warranties of the
Company.

 

As a material inducement to the Purchaser to enter into this Agreement and
purchase the Securities hereunder, the Company hereby represents and warrants to
the Purchaser as follows:

 

5.1                                 Organization, Qualifications, Authority and
Corporate Power.

 

(a)                                  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and is duly licensed or qualified and in good standing as a foreign
corporation in each jurisdiction in which the nature of the business conducted
by it or the nature of the Real Estate owned or leased by it requires such
licensing or qualification unless and to the extent that the failure to be so
licensed or qualified or to be in such good standing would not have a Material
Adverse Effect.

 

(b)                                 The Company has all requisite corporate
power and authority and all licenses, permits and authorizations necessary to
own and hold its properties and to carry on its business as now conducted and as
proposed to be conducted, and the Company has the corporate power and authority
to execute, deliver and perform the Transaction Documents to which it is a
party.  The Company is in full compliance with all of the terms and provisions
of its Governing Documents.

 

5.2                                 Subsidiaries.  Each Subsidiary is duly
organized, validly existing and in good standing (if applicable) under the laws
of the jurisdiction in which it is incorporated or organized, as the case may
be, with none being a Foreign Subsidiary, has full and adequate power to own or
lease its property and assets and carry on its business as now conducted, and is
duly licensed or qualified and in good standing in each jurisdiction in which
the nature of the business conducted by it or the nature of the Real Estate
owned or leased by it requires such licensing or qualification unless and to the
extent that the failure to be so licensed or qualified or to be in such good
standing would not have a Material Adverse Effect.  All of the outstanding
shares of Capital Stock or comparable equity interests of each Subsidiary are
validly issued and outstanding and fully paid and nonassessable and all such
shares or other equity interests owned by the Company or a Subsidiary are owned,
beneficially and of record, by the Company or such Subsidiary free and clear of
all Liens, other than Liens in favor of the Senior Lender that are held subject
to the Senior Subordination Agreement.  There are no outstanding commitments or
other obligations of the Company or any Subsidiary to issue, and no options,
warrants or other rights of any Person to acquire, any shares of any class of
Capital Stock or other comparable equity interests of any Subsidiary.

 

5.3                                 Authorization of Agreements, Etc.  The
execution, delivery and performance by each of the Company and the Subsidiaries
of the Transaction Documents to which it is a party and the issuance, sale and
delivery of the Note and the Warrant by the

 

36

--------------------------------------------------------------------------------


 

Company (a) have been duly authorized by all requisite corporate or partnership
action and (b) will not (i) violate any provision of law, any order of any court
or other Governmental Authority, its Governing Documents, any material provision
of any material indenture, agreement or other instrument to which it is a party
or bound, or any of its properties or assets is bound, or (ii) result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any such order, indenture, agreement or other instrument, or (iii) result
in the creation or imposition of any Lien of any nature whatsoever upon any of
its properties or assets.

 

5.4                                 Validity.  This Agreement has been duly
executed and delivered by the Company and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms (except
as the same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting creditors’ rights generally
or by general equitable principles, regardless or whether such enforceability is
considered in a proceeding at law or in equity).  The Note, the Warrant, the
Stockholders’ Agreement, the Senior Subordination Agreement and the other
Transaction Documents to be executed by the Company, when executed and delivered
in accordance with this Agreement, will constitute legal, valid and binding
obligations of the Company, enforceable in accordance with their respective
terms (except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally or by general equitable principles, regardless or whether such
enforceability is considered in a proceeding at law or in equity).

 

5.5                                 Authorized Capital Stock.

 

(a)                                  The authorized Capital Stock of the Company
consists of 3,000 shares of Common Stock, 104.9064 shares of which are validly
issued and outstanding, fully paid and nonassessable.  The stockholders of
record and holders of subscriptions, warrants, options, convertible securities
and other rights (contingent or otherwise) to purchase or otherwise acquire
Capital Stock of the Company and the number of shares of Capital Stock, other
equity securities, and the number of such subscriptions, warrants, options,
convertible securities and other such rights held by each, are as set forth in
the attached Capitalization Schedule.

 

(b)                                 Except as set forth in the attached
Capitalization Schedule and pursuant to the terms and conditions of this
Agreement, (i) no Person owns of record or is known to the Company to own
beneficially any share of Capital Stock or other equity securities of the
Company, (ii) no subscription, warrant, option, convertible security, or other
right (contingent or other) to purchase or otherwise acquire from the Company
Capital Stock of the Company is authorized or outstanding and (iii) there is no
commitment by the Company to issue shares, subscriptions, warrants, options,
convertible securities, or other such rights or to distribute to holders of any
of its Capital Stock any evidence of Indebtedness or assets.  Except as provided

 

37

--------------------------------------------------------------------------------


 

for in this Agreement, its Governing Documents, the Transaction Documents, or as
set forth in the attached Capitalization Schedule, the Company has no obligation
(contingent or otherwise) to purchase, redeem or otherwise acquire any of its
Capital Stock or any interest therein or to pay any dividend or make any other
distribution in respect thereof.  There are no voting trusts or agreements,
stockholders’ agreements, pledge agreements, buy-sell agreements, rights of
first refusal, preemptive rights or proxies relating to any securities of the
Company or any of its Subsidiaries, other than the Stockholders’ Agreement and
voting agreement contained therein, included in the Transaction Documents.  All
of the outstanding securities of the Company were issued in compliance with all
applicable federal and state securities laws.  Except as set forth in the
attached Capitalization Schedule, the Company has no direct or indirect
Subsidiaries.

 

5.6                                 Solvency.  From and after the date of this
Agreement, the Loan and Security Agreement, the transactions contemplated herein
and therein, and the Reorganization, the Company and its Subsidiaries:  (a) owns
and will continue to own assets the fair market value of which are greater than
the total amount of its liabilities (including contingent liabilities); (b) has
and will continue to have capital that is not unreasonably small in relation to
its business as presently conducted or any contemplated or undertaken
transaction; and (c) does not intend to and will not incur and does not believe
that it will incur debts beyond its ability to pay such debts as they become
due.

 

5.7                                 Assets.  Except as set forth on the attached
Assets Schedule, the Company has good and marketable title to, or a valid
leasehold interest in, the properties and assets (including Real Estate) used by
it, located on its premises or shown on the Latest Balance Sheet or acquired
thereafter, free and clear of all Liens, except for properties and assets
disposed of in the ordinary course of business since the date of the Latest
Balance Sheet and except for Permitted Encumbrances.  Except as described on the
Assets Schedule, the Company’ and its Subsidiaries’ buildings, equipment and
other tangible assets are in good operating condition and are fit for use in the
ordinary course of business. The Company owns, or has a valid leasehold interest
in, all assets necessary for the conduct of its businesses as presently
conducted and as presently proposed to be conducted

 

5.8                                 Tax Matters.

 

(a)                                  Except as set forth on the attached Taxes
Schedule: each Consolidated Entity has filed all Tax Returns which it is
required to file under applicable laws and regulations; all such Tax Returns are
complete and correct and have been prepared in compliance with all applicable
laws and regulations; each Consolidated Entity has paid all Taxes due and owing
by it (whether or not such Taxes are required to be shown on a Tax Return) and
has withheld and paid over to the appropriate Taxing authority all Taxes which
it is required to withhold from amounts paid or owing to any

 

38

--------------------------------------------------------------------------------


 

employee, equityholder, creditor or other third party unless contesting in good
faith pursuant to appropriate proceedings; no Consolidated Entity has waived any
statute of limitations with respect to any Taxes or agreed to any extension of
time with respect to any Tax assessment or deficiency; the accrual for Taxes on
the Latest Balance Sheet would be adequate to pay all Tax liabilities of each
Consolidated Entity if its current Tax year were treated as ending on the date
of the Latest Balance Sheet (excluding any amount recorded which is attributable
solely to timing differences between book and Tax income); since the date of the
Latest Balance Sheet, no Consolidated Entity has incurred any liability for
Taxes other than in the ordinary course of business; the assessment of any
additional Taxes for periods for which Tax Returns have been filed by each
Consolidated Entity is not expected to exceed the recorded liability therefor on
the Latest Balance Sheet (excluding any amount recorded which is attributable
solely to timing differences between book and Tax income); the federal income
Tax Returns of each Consolidated Entity has been audited and closed for all Tax
years through 1998; no foreign, federal, state or local Tax audits or
administrative or judicial proceedings are pending or, to the knowledge of the
Company, being conducted with respect to any Consolidated Entity, no information
related to Tax matters has been requested by any foreign, federal, state or
local Taxing authority and no written notice indicating an intent to open an
audit or other review has been received by the Company from any foreign,
federal, state or local Taxing authority; and there are no unresolved questions
or claims concerning the Tax liability of any Consolidated Entity.

 

(b)                                 No Consolidated Entity has made an election
under §341(f) of the Code.  No Consolidated Entity is liable for the Taxes of
another Person that is not a Subsidiary in an amount under (i) Treasury
Regulation §1.1502-6 (or comparable provisions of state, local or foreign law),
(ii) as a transferee or successor, (iii) by contract or indemnity, or
(iv) otherwise.  No Consolidated Entity is a party to any Tax sharing agreement.
Each Consolidated Entity has disclosed on its federal income Tax Returns any
position taken for which substantial authority (within the meaning of Code
§6662(d)(2)(B)(i)) did not exist at the time the Tax Return was filed.  No
Consolidated Entity has made any payments, is obligated to make payments or is a
party to an agreement that could obligate it to make any payments that would not
be deductible under Code §280G.

 

5.9                                 Contracts and Commitments.  Except as
disclosed on the Contracts Schedule, all of the Company’s and its Subsidiaries’
contracts are valid, binding and enforceable in accordance with their respective
terms, except where any failure or failures thereof would not, considered in the
aggregate, have a Material Adverse Effect.  The Company and each of its
Subsidiaries has performed all obligations required to be performed by it under
such contracts and is not in default under or in breach of nor in receipt of any
claim of default or breach under any such contract; no event has occurred which,
with the passage of time or the giving of

 

39

--------------------------------------------------------------------------------


 

notice or both, would result in a default, breach or event of noncompliance by
the Company or any of its Subsidiaries under any such contract; none of the
Company nor any of its Subsidiaries has any present expectation or intention of
not fully performing all such obligations; none of the Company nor any of its
Subsidiaries has knowledge of any breach or anticipated breach by the other
parties to any such contract; and none of the Company nor any of its
Subsidiaries is a party to any contract or commitment requiring it to purchase
or sell goods or services or lease property above or below (as the case may be)
prevailing market prices and rates.  The Construction Contracts Schedule sets
forth (i) a complete and accurate list of all construction contracts, agreements
or commitments, outstanding as of the date hereof, by which the Company and its
Subsidiaries are bound and (ii) identifies the percentage of completion or
performance for each such contract as of the date hereof.

 

5.10                           Litigation, Etc.  Except as set forth on the
attached Litigation Schedule, there are no actions, suits, proceedings, orders,
investigations or claims pending or, to the best of the Company’s knowledge,
threatened against or affecting the Company or any of its Subsidiaries (or
pending, or, to the best of the Company’s knowledge, threatened against or
affecting any of the officers, directors, managers or employees of the Company
or any of its Subsidiaries with respect to their businesses or proposed business
activities on behalf of the Company or any of its Subsidiaries), or pending or
threatened by the Company or any of its Subsidiaries against any third party, at
law or in equity, or before or by any governmental department, commission,
board, bureau, agency or instrumentality (including, without limitation, any
actions, suits, proceedings or investigations with respect to the transactions
contemplated by this Agreement); neither the Company nor any of its Subsidiaries
is subject to any arbitration proceedings under collective bargaining agreements
or otherwise or, any governmental investigations or inquiries (including,
without limitation, inquiries as to the qualification to hold or receive any
license or permit); and, to the best of the Company’s knowledge, there is no
basis for any of the foregoing. Neither the Company nor any of its Subsidiaries
is subject to any judgment, order or decree of any court or other governmental
agency, and neither Company nor any of its Subsidiaries has received any opinion
or memorandum or legal advice from legal counsel to the effect that it is
exposed, from a legal standpoint, to any liability or disadvantage.

 

5.11                           Brokerage.  Except as set forth on the attached
Brokerage Schedule, there are no claims for brokerage commissions, finders’ fees
or similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement binding upon the Company or any
of its Subsidiaries.  The Company shall pay, and shall hold the Purchaser
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorneys’ fees and out-of-pocket expenses) arising in connection
with any such claim.

 

5.12                           Insurance.  The attached Insurance
Schedule contains a description of each insurance policy maintained by the
Company or any of its Subsidiaries with respect to its properties, assets and
businesses, and each such policy is in full

 

40

--------------------------------------------------------------------------------


 

force and effect as of the Closing Date. Neither the Company nor any of its
Subsidiaries is in default in any material respect with respect to its
obligations under any insurance policy maintained by it, and neither Company nor
any of its Subsidiaries has been denied insurance coverage. The insurance
coverage of the Company and its Subsidiaries is customary for entities of
similar size engaged in similar lines of business. Except as set forth on the
Insurance Schedule, the Company and its Subsidiaries do not have any
self-insurance or co-insurance programs, and the reserves set forth on the
Latest Balance Sheet are adequate to cover all anticipated liabilities with
respect to any such self-insurance or co-insurance programs.

 

5.13                           Employees.  Except as set forth on the attached
Employees Schedule, the Company is not aware that any executive or key employee
of the Company or any of its Subsidiaries or any group of employees of the
Company or any of its Subsidiaries has any plans to terminate employment with
the Company or any of its Subsidiaries.  The Company and each of its
Subsidiaries has complied with all laws relating to the employment of labor
(including, without limitation, provisions thereof relating to wages, hours,
equal opportunity, collective bargaining and the payment of social security and
other Taxes), and the Company is not aware that the Company or any of its
Subsidiaries has any labor relations problems (including, without limitation,
any union organization activities, threatened or actual strikes or work
stoppages or material grievances).  Except as set forth on the attached Employee
Schedule, neither the Company nor any of its Subsidiaries nor, to the best of
the Company’s knowledge, any of their employees is subject to any noncompete,
nondisclosure, confidentiality, employment, consulting or similar agreements
relating to, affecting or in conflict with the present or proposed business
activities of the Company or any of its Subsidiaries. Salaries and bonuses
payable or to be paid to each employee during the Company’s 2004 Fiscal Year are
set forth on the attached Employees Schedule.

 

5.14                           Environmental and Safety Matters.

 

(a)                                  Except as set forth on the attached
Environmental Schedule, the Company and its Subsidiaries have complied with and
are currently in compliance with all Environmental Laws, and neither the Company
nor any of its Subsidiaries has received any oral or written notice, regarding
any liabilities (whether accrued, absolute, contingent, unliquidated or
otherwise) or any corrective, investigatory or remedial obligations arising
under Environmental Laws which have not been corrected and which relate to the
Company or any of its Subsidiaries or any of their properties or facilities. 
Without limiting the generality of the foregoing, the Company and its
Subsidiaries have obtained and complied with, and are currently in compliance
with, all Environmental Permits that may be required pursuant to any
Environmental Law for the occupancy of their properties or facilities or the
operation of their businesses.  A list of all such Environmental Permits is set
forth on the attached Environmental Schedule.  Neither this Agreement nor the
consummation of the

 

41

--------------------------------------------------------------------------------


 

transactions contemplated by this Agreement shall impose any obligations on the
Company or any of its Subsidiaries or otherwise for site investigation or
cleanup, or notification to or consent of any Governmental Authorities or third
parties under any Environmental Laws (including, without limitation, any so
called “transaction-triggered” or “responsible property transfer” laws and
regulations). None of the following exists in violation of Environmental Laws at
any property or facility owned, occupied or operated by the Company or any of
its Subsidiaries:

 

(i)            underground storage tanks or surface impoundments;

 

(ii)           asbestos-containing materials in any form or condition; or

 

(iii)          materials or equipment containing polychlorinated biphenyls.

 

(b)           Neither Company nor any of its Subsidiaries has treated, stored,
disposed of, arranged for or permitted the disposal of, transported, handled or
Released any substance (including, without limitation, any Hazardous Material)
or owned, occupied or operated any facility or property, so as to give rise to
liabilities of the Company or any of its Subsidiaries for response costs,
natural resource damages or attorneys fees pursuant to CERCLA, or any other
Environmental Law.

 

(c)           Without limiting the generality of the foregoing, no facts, events
or conditions relating to the past or present properties, facilities or
operations of the Company or its Subsidiaries shall prevent, hinder or limit
continued compliance with Environmental Laws, give rise to any corrective,
investigatory or remedial obligations pursuant to Environmental Laws or any
other liabilities (whether accrued, absolute, contingent, unliquidated or
otherwise) pursuant to Environmental Laws (including, without limitation, those
liabilities relating to onsite or offsite Releases or threatened Releases of
Hazardous Materials, personal injury, property damage or natural resources
damage).

 

(d)           Neither the Company nor any of its Subsidiaries has, either
expressly or by operation of law, assumed or undertaken any liability or
corrective, investigatory or remedial obligation of any other Person relating to
any Environmental Laws.

 

(e)           Neither the Company nor any of its Subsidiaries has received
notice of or is subject to any Environmental Liabilities.  No Lien, whether
recorded or unrecorded, in favor of any Governmental Authority, relating to any
liability of the Company or any of its Subsidiaries arising under any
Environmental Laws has attached to any property leased or operated by the
Company or any of its Subsidiaries.

 

5.15         Plans.    No fact, including, but not limited to, any “Reportable
Event,” as that term is defined in Section 4043 of ERISA, exists in connection
with any Pension Plan

 

42

--------------------------------------------------------------------------------


 

of the Company or any of its Subsidiaries which might constitute grounds for
termination of any such Pension Plan by the PBGC or for the appointment by the
appropriate United States District Court of a Trustee to administer any such
Pension Plan.  No “Prohibited Transaction” within the meaning of Section 406 of
ERISA exists or will exist upon the execution or delivery of this Agreement or
the performance by the parties hereto of their respective duties and obligations
hereunder.  The Company agrees to do all acts, including but not limited to
contributions, necessary to maintain compliance with ERISA and agrees not to
terminate any such Pension Plan in a manner or do or fail to do any act which
could result in the imposition of a Lien on any property of the Company or its
Subsidiaries pursuant to Section 406B of ERISA.  Neither the Company nor its
Subsidiaries has incurred withdrawal liability under a Multiemployer Plan.

 

5.16         Affiliated Transactions.  Except as set forth on the attached
Affiliated Transactions Schedule, no officer, director, employee, manager,
holder of Capital Stock or Affiliate of the Company or any of its Subsidiaries,
or any individual related by blood, marriage or adoption to any such individual,
or any entity in which any such Person or individual owns any beneficial
interest, is a party to any agreement, contract, commitment, side letter or
transaction with the Company or any of its Subsidiaries or has any interest in
any property used by the Company or any of its Subsidiaries.

 

5.17         Other Agreement Representations.  The representations and
warranties (and the disclosure schedules thereto) made by the Company and the
Guarantors in the Loan and Security Agreement, the Reorganization Documents and
the ISI MCS Documents are true and correct in all material respects as of the
date hereof, and are hereby incorporated in full by this reference and shall be
deemed to have been made to (and for the benefit of) the Purchaser in this
Agreement.  True and correct copies of the final disclosure schedules referenced
in and/or attached to the Loan and Security Agreement, the Reorganization
Documents and the ISI MCS Documents have been delivered to the Purchaser.

 

6.             Representations and Warranties of the Purchaser.

 

As a material inducement to the Company to enter into this Agreement and sell
the Securities hereunder, the Purchaser hereby represents and warrants to the
Company as follows:

 

6.1           Organization and Good Standing.  It is a limited partnership, duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite power and authority to carry on its business as
now conducted.

 

6.2           Authorization; Power.  The execution and delivery by it of, and
the performance by it under, the Transaction Documents to which it is a party
and the purchase of the Note and the Warrant issued in favor of it have been
duly authorized by all requisite action, and it has the full right, power and
authority to enter into, and perform its obligations under, the Transaction
Documents to which it is a party.

 

43

--------------------------------------------------------------------------------


 

6.3           Validity.  This Agreement has been duly executed and delivered by
it and constitutes its valid and binding obligation, enforceable against it in
accordance with its terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting creditors’ rights generally or by general equitable principles,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

 

6.4           Accredited Investor.  It is an “accredited investor” as such term
is defined in Rule 501 of Regulation D under the Securities Act.

 

6.5           Purchase for Own Account; Acknowledgment of Risk.  It is acquiring
the Securities for its own account without the present intention of resale or
distribution.  It acknowledges that it may not resell or otherwise transfer such
Securities without an effective registration statement or exemption therefrom
under federal and applicable state securities laws, and that it may have to hold
its investment for an indefinite amount of time.  It further acknowledges that
the purchase of the Securities is a risky investment and that it may lose its
entire investment hereby.

 

6.6           No Violation. The execution, delivery and performance by the
Purchaser of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and shall not (a) conflict with or result in any breach of any of the
provisions of, (b) constitute a default under or result in a violation of, or
(c) require any authorization, consent, approval, exemption or other action by
or notice to any Governmental Authority under the provisions of, the Purchaser’s
Governing Documents or any law to which the Purchaser is subject.

 

7.             Events of Default.

 

7.1           Definition.  An “Event of Default” shall be deemed to have
occurred for purposes of this Agreement if:

 

(a)           the Company fails to pay when due and payable (whether at maturity
or otherwise) (i) the full amount of interest then accrued on the Note within
three (3) Business Days of the date such interest is due, or (ii) the full
amount of any principal payment (together with any applicable premium) on the
Note;

 

(b)           the Company or any of its Subsidiaries:

 

(i)            breaches or fails to perform or observe any of the covenants and
obligations described in Section 4.1 of this Agreement and such breach or
failure continues for at least forty-five (45) days; or

 

(ii)           breaches or fails to perform or observe any of the covenants and
obligations described in Section 4.2 or 4.6 of this Agreement and such breach or
failure continues for at least thirty (30) days; or

 

44

--------------------------------------------------------------------------------


 

(iii)          breaches or fails to perform or observe any of the covenants,
obligations or other provisions contained in the Note and such breach or failure
continues for at least thirty (30) days; or

 

(iv)          breaches or fails to perform or observe any of the covenants,
obligations or other provisions contained in the Warrant or in Sections 4.4, 4.5
4.7 or 4.8 of this Agreement; or

 

(v)           breaches or fails to perform or observe any of the covenants,
obligations or other provisions contained herein (other than as described
above), or contained in any other instrument delivered pursuant hereto or
thereto and such breach or failure continues for at least thirty (30) days after
notice thereof from the Purchaser;

 

(c)           any representation, warranty or information contained herein or
required to be furnished to the holder of the Note or the Warrant pursuant to
this Agreement, or any writing furnished by or on behalf of the Company to the
holder of the Note and/or the Warrant, is false or misleading on the date made
or furnished;

 

(d)           the Company or any of its Subsidiaries makes an assignment for the
benefit of creditors or admits in writing its inability to pay its debts
generally as they become due; or an order, judgment, decree or injunction is
entered adjudicating the Company or any of its Subsidiaries bankrupt or
insolvent or an order, judgment, decree or injunction is entered against the
Company or any of its Subsidiaries, requiring the dissolution or split up of the
Company or any of its Subsidiaries or preventing the Company or any of its
Subsidiaries from conducting all or any material part of its business; or any
order for relief with respect to the Company or any of its Subsidiaries is
entered under the Federal Bankruptcy Code; the Company or any of its
Subsidiaries petitions or applies to any tribunal for the appointment of a
custodian, trustee, assignee, receiver, liquidator or sequestrator (or similar
official) of the Company or any of its Subsidiaries, of any substantial part of
the assets of the Company or any of its Subsidiaries, or for the winding up or
liquidation of the Company or any of its Subsidiaries’ affairs, or commences any
proceeding (other than a proceeding for the voluntary liquidation and
dissolution of any of its Subsidiaries) relating to the Company or any of its
Subsidiaries under any bankruptcy reorganization, arrangement, insolvency,
readjustment of debt, dissolution, liquidation or similar law of any
jurisdiction now or hereafter in effect; or any such petition or application is
filed, or any such proceeding is commenced, against the Company or any of its
Subsidiaries and either (i) the Company or any Subsidiary by any act approves
thereof, consents thereto or acquiescence therein or (ii) such petition,
application or proceeding is not dismissed within sixty (60) days;

 

45

--------------------------------------------------------------------------------


 

(e)           any money judgment, writ or warrant of attachment, or similar
process involving an amount in the aggregate at any time in excess of $110,000
(in any case not adequately covered by insurance as to which the insurance
company has acknowledged coverage) is entered or filed against the Company or
any of its Subsidiaries or any of their respective assets and remains
undischarged, unvacated, unbonded or unstayed for a period of thirty (30) days,
but in any event not later than ten (10) days prior to the date of any proposed
sale thereunder;

 

(f)            the Company or any of its Subsidiaries defaults (i) in payment of
any amounts under any indenture, loan agreement or other instrument under which
any evidence of Indebtedness of the Company or any of its Subsidiaries has been
or hereafter may be issued (other than the Senior Debt) and such default could,
in the Purchaser’s sole judgment, have a Material Adverse Effect, or (ii) in
compliance with the terms, covenants or other provisions of any such indenture,
loan agreement or other instrument, and the effect of such default in compliance
is to permit the acceleration of the stated maturity of such Indebtedness
(whether or not actually accelerated) or (in the case of demand obligations)
results in demand for payment of such Indebtedness and such acceleration or
demand could, in the Purchaser’s sole judgment, have a Material Adverse Effect;

 

(g)           the payment of any portion of the Senior Debt is accelerated by
the holders thereof;

 

(h)           the Company shall breach or fail to perform or observe any of the
covenants, obligations or provisions contained in Section 4.3 hereof or in the
Stockholders’ Agreement;

 

(i)            (i) there shall have been any amendment to or termination of the
Green Wing Lease, or (ii) any party to the Green Wing Lease shall have breached
or otherwise failed to perform or observe any of the covenants, obligations or
provisions contained therein;

 

(j)            (i) there shall have been any amendment to or termination of
(A) any of the Master Subcontractor Agreements or (B) any of the ISI MCS
Documents or (ii) a party to any of the ISI MCS Documents (other than Purchaser)
or any of the Master Subcontractor Agreements shall have breached or otherwise
failed to perform or observe any of the covenants, obligations or provisions
contained, respectively, therein;

 

(k)           the Company or any other party to any Affiliate transaction shall
have breached or otherwise failed to perform or observe any of the covenants,
obligations or provisions related thereto;

 

46

--------------------------------------------------------------------------------


 

(l)            the dissolution of the Company or any Guarantor which is a
partnership, limited liability company, corporation or other entity without
reconstitution within sixty (60) days of such dissolution;

 

(m)          the institution in any court of a criminal proceeding against the
Company or any Guarantor, or the indictment of the Company or any Guarantor for
any felony which, if adversely determined, could have a Material Adverse Effect;

 

(n)           there shall occur any event which, in the Purchaser’s reasonable
judgment, could have a Material Adverse Effect;

 

(o)           there shall occur a Change In Control or IPO; or

 

(p)           any provision of this Agreement, the Note or the Warrant affecting
the ability of the Company or any Guarantor to pay or perform its obligations
hereunder or thereunder shall cease to be in full force and effect or shall be
declared to be null and void by a court of competent jurisdiction.

 

The foregoing shall constitute Events of Default whatever the reason or cause
for any such Event of Default and whether it is voluntary or involuntary or is
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or Governmental
Authority.

 

7.2           Consequences of Events of Default.

 

(a)           If any Event of Default has occurred, the Current Interest on the
Note shall increase immediately by two (2) percentage points to thirteen and
fifty-eight hundreths percent (13.58%).  Any increase of the Current Interest
resulting from the operation of this subparagraph shall terminate as of the
close of business on the date on which no Event of Default exists (subject to
subsequent increases pursuant to this subparagraph).

 

(b)           If an Event of Default of the type described in Section 7.1(d) has
occurred, then the aggregate principal amount of the Note (together with all
accrued and unpaid interest thereon and all other amounts due and payable with
respect thereto) shall become immediately due and payable without any action on
the part of the holders of the Note, and the Company shall immediately pay to
the holders of the Note all amounts due and payable with respect to the Note.

 

(c)           If any Event of Default has occurred and is continuing, then each
holder of the Note may declare all or any portion of the outstanding principal
amount of its Note (together with all accrued and unpaid interest thereon and
all other amounts due and payable with respect thereto) to be immediately due
and payable and may demand immediate payment of all or any portion of the
outstanding principal amount of such Note (together with all such other amounts
then due and payable) owned by such holder.

 

47

--------------------------------------------------------------------------------


 

(d)           Each holder of the Note shall also have any other rights which
such holder may be afforded under any Related Transaction Document from time to
time and any other rights which such holder may have pursuant to applicable law.

 

8.             The Guaranties.  To induce the Purchaser to purchase the
Securities described herein and in consideration of benefits expected to accrue
to each Guarantor and for other good and valuable consideration, each Guarantor
hereby unconditionally and irrevocably guarantees, jointly and severally, to the
Purchaser and each other holder of the Securities, the due and punctual payment
of all present and future Obligations, including the due and punctual payment of
principal of and interest on the Note and Obligations with respect to the
Warrant and/or Warrant Stock, as and when the same shall become due and payable,
whether at stated maturity, by acceleration or otherwise, according to the terms
hereof and thereof.  In case of failure by the Company punctually to pay any
Obligations, each Guarantor hereby unconditionally and jointly and severally
agrees to make such payment or to cause such payment to be made punctually as
and when the same shall become due and payable, whether at stated maturity, by
acceleration or otherwise, and as if such payment were made by the Company.

 

8.1           Guaranty Unconditional.  The obligations of each Guarantor as a
guarantor under this Section 8 and with respect to the Transaction Documents
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

 

(a)           any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of the Company or of any other Guarantor under this
Agreement or any other Transaction Document or by operation of law or otherwise;

 

(b)           any modification or amendment of or supplement to this Agreement
or any other Transaction Document;

 

(c)           any change in the corporate existence, structure or ownership of,
or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting, the Company, any other Guarantor, or any of their respective assets,
or any resulting release or discharge of any obligation of the Company or of any
other Guarantor contained in any Transaction Document;

 

(d)           the existence of any claim, set-off or other rights which the
Guarantor may have at any time against the Purchaser, any holder of the Note,
any holder of the Warrant or any other Person, whether or not arising in
connection herewith;

 

(e)           any failure to assert, or any assertion of, any claim or demand or
any exercise of, or failure to exercise, any rights or remedies against the
Company, any other Guarantor or any other Person;

 

48

--------------------------------------------------------------------------------


 

(f)            any application of any sums by whomsoever paid or howsoever
realized to any obligation of the Company, regardless of what obligations of the
Company remain unpaid;

 

(g)           any invalidity or unenforceability, relating to or against the
Company or any other Guarantor for any reason, of this Agreement or of any other
Transaction Document or any provision of applicable law or regulation purporting
to prohibit the payment by the Company or any other Guarantor of the principal
of or interest on the Note or the sale of Warrant Stock upon the exercise of the
Warrant or any other amount payable by them under the Transaction Documents; or

 

(h)           any other act or omission to act or delay of any kind by the
Purchaser, any holder of the Note, any holder of the Warrant or any other Person
or any other circumstance whatsoever that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of the obligations of the
Guarantors under the Transaction Documents.

 

8.2           Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances.  Each Guarantor’s obligations under this Section 8 shall remain
in full force and effect until the principal of and interest on the Note has
been paid and satisfied in full in cash, the Warrant has been “put” or exercised
and all other Obligations shall have been paid and satisfied in full in cash. 
If at any time any payment of the principal of or interest on the Note or any
other amount payable by the Company under any of the Transaction Documents is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of the Company or of any Guarantor, or otherwise,
each Guarantor’s obligations under this Section 8 with respect to such payment
shall be reinstated at such time as though such payment had become due but had
not been made at such time.

 

8.3           Waivers.

 

(a)           General.  Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Purchaser, any
holder of the Note, any holder of the Warrant or any other Person against the
Company, another Guarantor or any other Person.

 

(b)           Subrogation and Contribution.  Each Guarantor hereby agrees not to
exercise or enforce any right of exoneration, contribution, reimbursement,
recourse or subrogation available to such Guarantor against any Person liable
for payment of the Obligations, or as to any security therefor, unless and until
the full amount owing on the Obligations has been paid; and the payment by such
Guarantor of any amount pursuant to any of the Transaction Documents on account
of credit extended to the Company shall not in any way entitle such Guarantor to
any right, title or interest (whether by way of subrogation or otherwise) in and
to any of the

 

49

--------------------------------------------------------------------------------


 

Obligations or any proceeds thereof or any security therefor unless and until
the full amount owing on the Obligations has been paid.

 

8.4           Limit on Recovery.  Notwithstanding any other provision hereof,
the right of recovery against each Guarantor under this Section 8 shall not (to
the extent required by or as may be necessary or desirable to ensure the
enforceability against such Guarantor of its obligations hereunder or thereunder
in accordance with the laws of the jurisdiction of its incorporation or where it
carries on business) exceed (x) the amount which would render such Guarantor’s
obligations under this Section 8 void or voidable under applicable law,
including without limitation fraudulent conveyance law minus (y)  $1.00.

 

8.5           Stay of Acceleration.  If acceleration of the time for payment of
any amount payable by the Company under this Agreement or any other Transaction
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Company, all such amounts otherwise subject to acceleration under the terms of
this Agreement or the other Transaction Documents shall nonetheless be payable
jointly and severally by the Guarantors hereunder forthwith on demand by the
Purchaser.

 

8.6           Benefit to Guarantors.  All of the Guarantors that are engaged in
business are engaged in related businesses and integrated to such an extent that
the financial strength and flexibility of each such Guarantor has a direct
impact on the success of each other such Guarantor.  Each Guarantor will derive
substantial direct and indirect benefit from the extension of credit hereunder.

 

8.7           Guarantor Covenants.  Each Guarantor shall take such action as the
Company is required by this Agreement to cause such Guarantor to take, and shall
refrain from taking such action as the Company is required by this Agreement to
prohibit such Guarantor from taking.

 

9.             Miscellaneous.

 

9.1           Expenses.  The Company shall pay, indemnify, defend and hold the
Purchaser harmless from and against liability for the payment of, and reimburse
the Purchaser on demand as and when incurred from and against, (a) all
reasonable out-of-pocket costs and expenses incurred by it in connection with
the due diligence review of the Company, the preparation, negotiation and
execution of the Transaction Documents and the consummation of all of the
transactions contemplated hereby and thereby (including, without limitation, all
reasonable fees and expenses of legal counsel, environmental consultants and
accountants), which costs and expenses shall be payable at the Closing (or
immediately upon demand by the Purchaser if not paid at the Closing for any
reason), all of the foregoing to be capped at Two Hundred Thousand Dollars
($200,000); (b) all reasonable fees and expenses incurred with respect to any
amendments or waivers (whether or not the same become effective) under or in
respect of each of the Transaction Documents, the Governing Documents of the
Company and/or its

 

50

--------------------------------------------------------------------------------


 

Subsidiaries and the other agreements and instruments contemplated hereby and
thereby (including, without limitation, in connection with any proposed merger,
sale or recapitalization of or involving the Company and/or its Subsidiaries);
(c) all recording and filing fees and stamp and other Taxes which may be payable
in respect of the execution and delivery of this Agreement or the issuance,
delivery or acquisition of any of the Securities; (d) the fees and expenses
incurred with respect to the interpretation and enforcement of the rights
granted under each of the Transaction Documents, the Governing Documents of the
Company and the agreements or instruments contemplated hereby and thereby
(including, but not limited to, costs of collection); and (e) all reasonable
costs and expenses, due diligence expenses, travel expenses and legal fees
incurred by the Purchaser, in connection with their continuing relationship with
the Company and its Subsidiaries after the date hereof including, without
limitation, reimbursement of costs and expenses pursuant to Sections 4.2 and 4.3
hereof.  If the Company fails to pay when due any amounts due the Purchaser or
fails to comply with any of its obligations pursuant to this Agreement or any
other agreement, document or instrument executed or delivered in connection
herewith, the Company shall upon demand by the Purchaser, pay to the Purchaser
such further amounts as shall be sufficient to cover the reasonable cost and
expense (including, but not limited to, reasonable attorneys’ fees) incurred by
or on behalf of the Purchaser in collecting all such amounts due or in otherwise
enforcing the Purchaser’s rights and remedies hereunder.  The Company also
agrees to pay to the Purchaser all reasonable costs and expenses incurred by
them, including reasonable compensation to their attorneys for all services
rendered, in connection with the investigation of any Event of Default and
enforcement of their rights hereunder. The Company shall also pay those fees and
expenses set forth on the Fees and Expenses Schedule.

 

9.2           Remedies.  Each holder of Securities shall have all rights and
remedies set forth, as applicable, in this Agreement, the Securities, the
Stockholders’ Agreement and the Governing Documents (to the extent applicable to
the Securities or holders thereof) of the Company and all rights and remedies
which such holders have been granted at any time under any other Transaction
Document currently in force.  No remedy hereunder or thereunder conferred is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or thereunder or now or hereafter existing at law or in equity or by
statute or otherwise.  Any Person having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted at law or
in equity.

 

9.3           Amendments and Waivers.  The provisions of this Agreement may not
be amended or waived and the Company may not take any action herein prohibited,
or omit to perform any act herein required to be performed by it, without the
prior written consent of the Company and Majority Holders; provided, however,
that any amendment or amendments that lower the interest rate or lengthen the

 

51

--------------------------------------------------------------------------------


 

amortization schedule of the Note shall require the unanimous written consent of
the holders of the outstanding principal amount of the Note.

 

9.4           Survival of Agreement; Indemnities.  All covenants, agreements,
representations and warranties contained in this Agreement (including the
schedules hereto), the Warrant and the Note, or concurrently with or hereafter
made in writing by the Company in connection herewith or therewith, shall
survive the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, regardless of any investigation made by the
Purchaser or on their behalf.  In addition, notwithstanding the payment or
repayment of all amounts pursuant to this Agreement, the Warrant or the Note,
the obligations of the Company pursuant to Sections 9.1, 9.15, 9.16, 9.17, 9.18,
9.19 and 9.20 shall survive indefinitely.

 

9.5           No Setoffs, Etc.  All payments hereunder and under the Note and
the Warrant shall be made by the Company without setoff, offset, deduction or
counterclaim, free and clear of all Taxes, levies, imports, duties, fees and
charges, and without any withholding, restriction or conditions imposed by any
Governmental Authority.  If the Company shall be required by any law to deduct,
setoff or withhold any amount from or in respect of any payment to the Purchaser
hereunder or under the Note or the Warrant, then the amount so payable to the
Purchaser shall be increased as may be necessary so that, after making all
required deductions, setoffs and withholdings, the Purchaser shall receive an
amount equal to the sum it would have received had no such deductions, setoffs
or withholding been made.

 

9.6           Successors and Assigns.  Except as otherwise expressly provided
herein, all representations, warranties, covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto shall bind and inure
to the benefit of the respective successors and assigns of the parties hereto
whether or not so expressed.  In addition, and whether or not any express
assignment has been made, the provisions of this Agreement which are for the
Purchaser’ benefit as purchasers or holders of the Securities or Warrant Stock
are also for the benefit of, and enforceable by, any subsequent holder of such
Securities or such Warrant Stock.

 

9.7           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

9.8           Counterparts.  This Agreement may be executed in counterparts,
either one of which need not contain the signatures of more than one party, but
both such counterparts taken together shall constitute one and the same
Agreement.

 

52

--------------------------------------------------------------------------------


 

9.9           Descriptive Headings.  The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a substantive part of
this Agreement.

 

9.10         Governing Law.  The law of the State of Illinois shall govern all
issues and questions concerning the relative rights and obligations of the
parties and all issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the exhibits and schedules
hereto shall be construed in accordance with the laws of the State of Illinois,
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Illinois or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Illinois.  In furtherance of the foregoing, the internal law of the State of
Illinois shall control the interpretation and construction of this Agreement
(and all schedules and exhibits hereto), even though under that jurisdiction’s
choice of law or conflict of law analysis, the substantive law of some other
jurisdiction would ordinarily apply.

 

9.11         Notices.  All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, sent to the recipient by reputable overnight courier service (charges
prepaid) or mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid.  Such notices, demands and other
communications shall be sent to the parties hereto at their respective addresses
indicated below:

 

If to the Purchaser:

 

William Blair Mezzanine Capital Fund III, L.P.
c/o Merit Capital Partners
303 West Madison Street, Suite 2100
Chicago, IL 60606
Attention:  Mr. David M. Jones

 

with a copy to:

 

Vedder, Price, Kaufman & Kammholz, P.C.
222 North LaSalle Street
Suite 2400
Chicago, Illinois 60601-1003
Attention:  Michael A. Nemeroff, Esq.

 

If to the Company:

 

ISI Detention Contracting Group, Inc.
12903 Delivery Drive
San Antonio, TX 78247
Telephone: 210-495-5245
FAX: 210-495-5613
Attention:  Samuel C. Youngblood, CEO

 

53

--------------------------------------------------------------------------------


 

with copies to:

 

Akin Gump Strauss Hauer & Feld LLP
300 Convent Street
Suite 1500
San Antonio, Texas 78205-3732
Attention: Alan Schoenbaum, Esq.

 

Youngblood & Associates
400 West 15th Street, Suite 808
Austin, Texas 78701
Telephone: 512 474-7054
FAX: 512 474-5605
Attention: D. Hull Youngblood, Esq.

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

9.12         Consideration for Securities; Treatment of Fees.  The Purchaser and
the Company acknowledge and agree that the fair market value of the Warrant is
$210,000.  The Purchaser and the Company shall file their respective federal,
state and local Tax returns in a manner which is consistent with such fair
market value figures and shall not take any action or position (whether in
preparation of Tax returns, financial statements or otherwise) which is
inconsistent with any of the above.

 

9.13         No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.

 

9.14         Complete Agreement.  This Agreement, the Senior Subordination
Agreement and the applicable Related Transaction Documents embody the complete
agreement and understanding among the parties and supersede any prior agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way.

 

9.15         Indemnification.

 

(a)           In consideration of the Purchaser’s execution and delivery of this
Agreement and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under this Agreement and in addition to all other
rights and remedies available at law or in equity, the Company shall defend,
protect and indemnify the Purchaser and each other holder the Securities and all
of their respective officers, directors, stockholders, partners, members,
Affiliates, direct or indirect owners, employees, agents, representatives,
successors and assigns (including, without

 

54

--------------------------------------------------------------------------------


 

limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnified Parties”), and save and hold
each of them harmless against, and pay on behalf of or reimburse such party on
demand as and when incurred from and against any and all actions, causes of
action, suits, claims, losses (including diminutions in value and consequential
damages), out-of-pocket costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (irrespective of whether any such Indemnified
Party is a party to the action for which indemnification hereunder is sought),
including, without limitation, reasonable attorneys’ fees and disbursements,
interest and penalties and all amounts paid in investigation, defense or
settlement of any of the foregoing and claims relating to any of the foregoing
(the “Indemnified Liabilities”), incurred by the Indemnified Parties or any of
them as a result of, or arising out of, or relating to (a) any transaction
financed or to be financed in whole or in part, directly or indirectly, with the
proceeds of the issuance of the Securities; or (b) the execution, delivery,
performance or enforcement of this Agreement and any other instrument, document
or agreement executed pursuant hereto by any of the Indemnified Parties, except
to the extent any such Indemnified Liabilities are caused by the particular
Indemnified Party’s gross negligence or willful misconduct.  To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law.

 

(b)           Without limiting the generality of the indemnity set out in
Section 9.15(a) above, the Company shall defend, protect, indemnify and hold
harmless the Purchaser and all other Indemnified Parties from and against any
and all actions, causes of action, suits, losses, liabilities, damages,
injuries, penalties, fees, costs, expenses and claims of any and every kind
whatsoever paid, incurred or suffered by, or asserted against, the Purchaser or
any other Indemnified Party for, with respect to, or as a direct or indirect
result of, the past, present or future environmental condition of any property
owned, operated or used by the Company or any of its Subsidiaries, their
predecessors or successors or of any offsite treatment, storage or disposal
location associated therewith, including, without limitation, the presence on or
under, or the Release, or threatened Release into, onto or from, any such
property or location of any toxic, chemical or Hazardous Materials (including,
without limitation, any losses, liabilities, damages, injuries, penalties, fees,
costs, expenses or claims asserted or arising under CERCLA, any so-called
“Superfund” or “Superlien” law, or any other applicable federal, state, local or
foreign statute, law, ordinance, code, rule, regulation, order or decree
regulating, relating to or imposing liability or standards on conduct
concerning, any toxic, chemical or Hazardous Materials).

 

55

--------------------------------------------------------------------------------


 

(c)           In the event that any Indemnified Party is made a defendant in or
party to any action or proceeding, judicial or administrative, instituted by any
third party for any Indemnified Liabilities (any such third party action or
proceeding being referred to as a “Third Party Claim”), the Indemnified Party
shall give the Company written notice thereof as soon as practicable after
becoming aware of such Third Party Claim.  The failure to give such notice shall
not affect any Indemnified Party’s ability to seek reimbursement for Indemnified
Liabilities, unless such failure has materially and adversely affected the
Company’s ability to defend successfully a Third Party Claim.  The Company shall
be entitled to contest and defend such Third Party Claim; provided, that it
(i) has a reasonable basis for concluding that such defense may be successful
and (ii) diligently contests and defends such Third Party Claim.  Notice of the
intention so to contest and defend shall be given by the Company to the
Indemnified Party within twenty (20) Business Days after the Indemnified Party’s
notice of such Third Party Claim (but, in all events, at least five (5) business
days prior to the date that an answer to such Third Party Claim is due to be
filed).  Such contest and defense shall be conducted by reputable attorneys
employed by the Company.  The Indemnified Party shall be entitled at any time,
at its own cost and expense (which expense shall not constitute an Indemnified
Liability unless the Indemnified Party reasonably determines that the Company is
not adequately representing or, because of a conflict of interest, may not
adequately represent, any interests of such Indemnified Party), to participate
in such contest and defense and to be represented by attorneys of its or their
own choosing.  If the Indemnified Party elects to participate in such defense,
the Indemnified Party shall cooperate with the Company in the conduct of such
defense.  In no event shall the Company be responsible for the expense of more
than one counsel for the Indemnified Parties.  Neither the Indemnified Party nor
the Company may concede, settle or compromise any Third Party Claim without the
consent of the other party, which consent shall not be unreasonably withheld or
delayed.  Notwithstanding the foregoing, in the event the Company fails or is
not entitled to contest and defend a claim, the Indemnified Party shall be
entitled to contest, defend and settle such Third Party Claim at the expense of
the Company.

 

(d)           In the event any Indemnified Party should have a direct claim
against the Company that does not involve a Third Party Claim (a “Direct
Claim”), the Indemnified Party shall deliver a notice of such Direct Claim with
reasonable promptness to the Company.  If the Company notifies the Indemnified
Party that it does not dispute the Direct Claim described in such notice or
fails to notify the Indemnified Party within forty-five (45) days after delivery
of such notice by the Indemnified Party whether the Company disputes the Direct
Claim described in such notice, the Indemnified Liabilities in the amount
specified in the Indemnified Party’s notice shall be conclusively deemed a
liability of the Company, and the Company shall pay the amount of such
Indemnified Liabilities to the

 

56

--------------------------------------------------------------------------------


 

Indemnified Party on demand in accordance with the terms hereof.  If the Company
gives notice to the Indemnified Party that it disputes the Direct Claim, the
Indemnified Party may pursue whatever legal remedies may be available to enforce
its rights under this Agreement.

 

9.16         Payment Set Aside.  To the extent that the Company makes a payment
or payments to the Purchaser hereunder or under the Note or the Warrant, or the
Purchaser enforce their rights or exercise their right of setoff hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.

 

9.17         Jurisdiction and Venue.  Each of the parties (a) submits to the
jurisdiction of any state or federal court sitting in Chicago, Illinois in any
legal suit, action or proceeding arising out of or relating to this Agreement,
the Note, the Warrant or any other Transaction Document, (b) agrees that all
claims in respect of the action or proceeding may be heard or determined in any
such court and (c) agrees not to bring any action or proceeding arising out of
or relating to this Agreement, the Note, the Warrant or any other Transaction
Document in any other court.  Each of the parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto.  Any party may make service on any other party by
sending or delivering a copy of the process to the party to be served at the
address and in the manner provided for the giving of notices in Section 8.11. 
Each party agrees that a final judgment in any action or proceeding so brought
shall be conclusive and may be enforced by suit on the judgment or in any other
manner provided by law.  Nothing herein shall affect the right to serve process
in any other manner permitted by law or shall limit the right of the Purchaser
to bring proceedings against the Company in the courts of any other
jurisdiction.  To the extent provided by law, should the Company, after being so
served, fail to appear or answer to any summons, complaint, process or papers so
served within the number of days prescribed by law after the mailing thereof,
the Company shall be deemed in default and an order and/or judgment may be
entered by the court against the Company, as demanded or prayed for in such
summons, complaint, process or papers.  The exclusive choice of forum for
Company set forth in this Section 9.17 shall not be deemed to preclude the
enforcement by the Purchaser or the holders of the Note or the Warrant of any
judgment obtained in any other forum or the taking by the Purchaser or any
holders of the Note or the Warrant of any action to enforce the same in any
other appropriate jurisdiction, and Company hereby waives the right to
collaterally attack any such judgment or action.

 

57

--------------------------------------------------------------------------------


 

9.18         WAIVER OF RIGHT TO JURY TRIAL.  THE COMPANY, THE PURCHASER, THE
HOLDERS OF THE NOTE AND THE HOLDERS OF THE WARRANT HEREBY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH
RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT, THE NOTE OR
THE WARRANT OR THE VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR
ENFORCEMENT RESPECTIVELY, THEREOF.  THE COMPANY AGREES THAT THIS SECTION 9.18 IS
A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND ACKNOWLEDGE THAT THE
PURCHASER WOULD NOT PURCHASE THE SECURITIES HEREUNDER IF THIS SECTION 9.18 WERE
NOT PART OF THIS AGREEMENT.

 

9.19         Certain Waivers.  The Company hereby waives diligence, presentment,
protest and demand and notice of protest and demand, dishonor and nonpayment of
the Note, and expressly agrees that the Note, or any payment thereunder, may be
extended from time to time and that the holders thereof may accept security for
the Note or release security for the Note, all without in any way affecting the
liability of the Company thereunder.

 

9.20         Transfer Restrictions.  The Securities acquired pursuant hereto are
subject to the applicable transfer restrictions contained herein, in the Note,
the Warrant and the Stockholders’ Agreement, as the case may be.

 

[SIGNATURE PAGE FOLLOWS]

 

58

--------------------------------------------------------------------------------


 

Note and Warrant Purchase Agreement Signature Page

 

IN WITNESS WHEREOF, the parties hereto have executed this Note and Warrant
Purchase Agreement on the date first written above.

 

COMPANY:

PURCHASER:

 

 

ISI DETENTION CONTRACTING GROUP,
INC.

WILLIAM BLAIR MEZZANINE
CAPITAL FUND III, L.P.

 

 

By :

 

 

By:

William Blair Mezzanine Capital

Name:

 

 

 

Partners III, L.L.C.

Title:

 

 

 

its General Partner

 

 

 

By:

 

 

Name: David M. Jones

 

Its: Managing Director

 

59

--------------------------------------------------------------------------------


 

DETENTION CONTRACTING GROUP,
LTD., a Texas limited partnership

 

ISI DETENTION CONTRACTING
GROUP, INC., a Texas corporation

 

 

 

 

 

 

By: ISI Detention Contracting Group, Inc.,

 

By:

 

a Texas corporation

 

Name:

 

its General Partner

 

Title:

 

 

 

 

By :

 

 

 

Name :

 

 

 

Title:

 

 

 

 

 

 

ISI DETENTION CONTRACTING GROUP,
INC., a California corporation

 

ISI DETENTION CONTRACTING
GROUP, INC., a New Mexico corporation

 

 

 

 

 

 

By :

 

 

By:

 

Name :

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

ISI DETENTION SYSTEMS, INC., a Texas
corporation

 

ISI SYSTEMS, LTD., a Texas limited
partnership

 

 

 

 

 

 

By :

 

 

By: ISI Detention Systems, Inc., a Texas

Name :

 

 

corporation

Title:

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

METROPLEX CONTROL SYSTEMS, INC.,
a Texas corporation

 

ISI CONTROLS, LTD., a Texas limited
partnership

 

 

 

 

 

 

By :

 

 

By: Metroplex Control Systems, Inc., 

Name :

 

 

a Texas corporation

Title:

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

60

--------------------------------------------------------------------------------


 

METROPLEX COMMERCIAL FIRE AND

 

MCFSA, LTD., a Texas limited partnership

SECURITY ALARMS, INC., a Texas

 

 

corporation

 

 

 

 

By: Metroplex Commercial Fire and

 

 

Security Alarms, Inc., a Texas corporation

By :

 

 

its General Partner

Name :

 

 

 

Title:

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

61

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form Note

 

(See Attached)

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Warrant

 

(See Attached)

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Stockholders’ Agreement

 

(See attached)

 

--------------------------------------------------------------------------------